Exhibit 10.4
 
STOCK PURCHASE AGREEMENT
among
Lime Energy Co.,
Applied Energy Management, Inc.,
The Sellers Named Herein
And
The Sellers’ Representative
Dated as of June 11, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
ARTICLE II TRANSACTIONS AT THE CLOSING
    7  
2.1 Purchase and Sale of the Shares
    7  
2.2 Purchase Price
    7  
2.3 Payments at Closing
    8  
2.4 Restricted Shares
    8  
2.5 Closing
    8  
 
       
ARTICLE III EARN-OUT
    8  
3.1 Earn-Out
    8  
3.2 Earn-Out Payment
    9  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY
    10  
4.1 Organization
    10  
4.2 Authority; Binding Agreements
    10  
4.3 Conflicts; Consents
    11  
4.4 Capitalization; Title to Shares; Subsidiaries
    11  
4.5 Liens
    12  
4.6 Financial Information
    12  
4.7 Undisclosed Liabilities
    13  
4.8 No Change
    13  
4.9 Taxes
    14  
4.10 Intellectual Property
    16  
4.11 Litigation, Etc
    17  
4.12 Employees; Labor Matters
    17  
4.13 Benefit Plans
    18  
4.14 Contracts
    19  
4.15 Real Property
    20  
4.16 Compliance with Laws
    20  
4.17 Insurance
    21  
4.18 Permits
    21  
4.19 Brokers
    21  
4.20 Customer Contracts
    21  
4.21 Customers and Suppliers
    21  
4.22 Accounts Receivable
    21  
4.23 Banking Information
    22  
4.24 Unlawful Payments
    22  
4.25 Affiliate Transactions
    22  
4.26 Accuracy of Information Furnished
    22  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE SELLERS
    22  
5.1 Authority; Binding Agreements
    22  
5.2 Conflicts, Consents
    22  
5.3 Litigation
    23  
5.4 Title
    23  
5.5 Investment Representations
    23  
5.6 Accuracy of Information Furnished
    23  
5.7 Agreement for Arbitration and Split of Pro Rata Shares
    24  

ii



--------------------------------------------------------------------------------



 



              Page  
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF BUYER
    24  
6.1 Organization and Power
    24  
6.2 Authority; Binding Agreements
    24  
6.3 Conflicts; Consents
    24  
6.4 Restricted Shares
    24  
6.5 Litigation, Etc
    24  
6.6 Brokers
    25  
 
       
ARTICLE VII ADDITIONAL AGREEMENTS AND COVENANTS
    25  
7.1 Expenses
    25  
7.2 Conduct of Business Pending Closing
    25  
7.3 Access and Information
    26  
7.4 Public Announcements
    26  
7.5 Exclusivity
    26  
7.6 Fulfillment of Conditions
    27  
7.7 Covenant Not to Compete by Majority Shareholder
    27  
7.8 Non-Solicitation Covenant by Majority Shareholder
    27  
7.9 Confidential Information
    27  
7.10 Acknowledgments by the Majority Shareholder
    27  
7.11 Seller Release
    27  
7.12 Transfer of Title
    28  
7.13 Interim Financial Statements and Reports
    28  
7.14 Legending of Restricted Shares
    28  
7.15 WARN Act
    28  
7.16 Company 401(k) Plans
    28  
7.17 Release of Debt
    29  
7.18 Parent Company Guarantee
    29  
7.19 Future Bond Requirements
    29  
7.20 Delivery of Additional Agreements
    30  
7.21 Restricted Shares
    30  
7.22 Glick Notes
    30  
 
       
ARTICLE VIII CONDITIONS PRECEDENT
    30  
8.1 Conditions to Obligations of Buyer
    30  
8.2 Conditions to Obligations of the Sellers
    32  
 
       
ARTICLE IX INDEMNITY
    32  
9.1 Survival
    32  
9.2 Sellers’ Indemnification
    32  
9.3 Buyer’s Indemnification
    33  
9.4 Defense of Claims
    33  
9.5 Adjustment
    34  
9.6 Limitations
    34  
9.7 No Waiver
    34  
9.8 Tax Indemnity
    34  
 
       
ARTICLE X TAX MATTERS
    35  
10.1 Allocation of Tax Liability
    35  
10.2 Filing and Payment Responsibility
    36  
10.3 Conduct of Tax Proceedings
    36  
10.4 Cooperation
    37  
10.5 Transfer Taxes
    37  
10.6 Tax Sharing Agreements
    37  
10.7 Closing Date Activities
    37  
 
       
ARTICLE XI TERMINATION OF AGREEMENT
    38  

iii



--------------------------------------------------------------------------------



 



              Page  
11.1 Events of Termination
    38  
11.2 Effect of Termination
    38  
 
       
ARTICLE XII SHAREHOLDERS’ REPRESENTATIVE
    38  
12.1 Authorization of the Sellers’ Representative
    38  
12.2 Hold Harmless
    39  
12.3 Removal and Replacement
    39  
12.4 Reliance
    39  
 
       
ARTICLE XIII MISCELLANEOUS
    39  
13.1 Entire Agreement
    39  
13.2 Descriptive Headings; Certain Interpretations
    40  
13.3 Notices
    40  
13.4 Counterparts
    41  
13.5 Survival
    41  
13.6 Benefits of Agreement
    41  
13.7 Amendments and Waivers
    41  
13.8 Assignment
    41  
13.9 Enforceability
    41  
13.10 Governing Law; Arbitration, Waiver of Jury Trial
    41  
13.11 Disclosure Schedules
    43  

iv



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is dated as of June 11,
2008, by and among Lime Energy Co., a Delaware corporation (“Buyer”), Applied
Energy Management, Inc., a Massachusetts corporation (the “Company”), and the
persons listed as Sellers on the signature pages hereto (each, a “Seller” and,
collectively, the “Sellers”).
     WHEREAS, the Sellers own and will own immediately prior to Closing (as
defined below), of record and beneficially, all of the issued and outstanding
capital stock of the Company (collectively, the “Shares”); and
     WHEREAS, Buyer desires to purchase the Shares from the Sellers in
accordance with the terms and conditions of this Agreement.
     NOW, THEREFORE, in consideration of the mutual benefits to be derived from
this Agreement and of the representations, warranties, conditions, agreements
and promises contained in this Agreement, and the execution and delivery of the
other documents referred to herein, the parties to this Agreement agree as
follows:
ARTICLE I
DEFINITIONS
     In this Agreement, the following terms have the meanings set forth below,
which shall be equally applicable to both the singular and plural forms. Any
agreement referred to below shall mean such agreement as amended, supplemented
and modified from time to time to the extent permitted by the applicable
provisions thereof and by this Agreement.
     “Adjusted EBITDA” means the net income of the Company and its Subsidiaries
(or the net income of any successor business of the Company that would have been
otherwise attributable to the Company) determined in accordance with GAAP, plus,
to the extent deducted in determining such net income, (i) the expense for
interest, (ii) income Taxes, (iii) depreciation, (iv) amortization, and
(v) share-based compensation.
     “Adjusted Tax Reserve” means the amount of current Taxes (excluding
deferred Taxes), reduced by amounts not payable by the Sellers under
Section 10.2(b) and Section 9.8(a) on account of the then existing balance (if
any) in the Adjusted Tax Reserve.
     “Affiliate” means, when used with reference to a specified Person, (i) any
Person that directly or indirectly controls or is controlled by or is under
common control with the specified Person, (ii) any Person that is an officer,
director, general partner, manager or managing member of the specified Person or
of which the specified Person is an officer, director, general partner, manager
or managing member, (iii) any Person that, directly or indirectly, is the
beneficial owner of 10% or more of any class of the outstanding voting
securities of the specified Person, and (iv) such Person’s relatives, including
such Person’s spouse or domestic partner (and relatives of such spouse or
domestic partner), parents, siblings and lineal descendants if such Person is an
individual.
     “Applicable Law” means, with respect to any Person, any domestic or
foreign, federal, provincial, state or local statute, law, ordinance, rule,
regulation, Order, writ, injunction, judgment, decree or other requirement of
any Governmental Authority applicable to such Person or any of its Affiliates or
any of their respective properties, assets, officers, directors or employees (in
connection with such officer’s, director’s or employee’s activities on behalf of
such Person or any of its Affiliates).
     “Available Cash” means cash and cash equivalents held by the Company at
Closing (including marketable securities and short-term investments), calculated
in accordance with GAAP.

1



--------------------------------------------------------------------------------



 



     “Benefit Plans” mean all “employee benefit plans” within the meaning of
Section 3(3) of ERISA, all medical, dental, life insurance, equity, bonus or
other incentive compensation, disability, salary continuation, severance,
retention, retirement, pension, deferred compensation, vacation, sick pay or
paid time off plans or policies, and any other plans, agreements (including
employment, consulting and collective bargaining agreements), policies, trust
funds or arrangements (whether written or unwritten, insured or self-insured)
(i) established, maintained, sponsored or contributed to (or with respect to
which any obligation to contribute has been undertaken) by the Company, its
Subsidiaries or any ERISA Affiliate on behalf of any employee, officer,
director, shareholder or other service provider of the Company or its
Subsidiaries (whether current, former or retired) or their beneficiaries, or
(ii) with respect to which the Company, its Subsidiaries or any ERISA Affiliate
has or has had any obligation on behalf of any such employee, officer, director,
shareholder or other service provider or beneficiary.
     “Business” means the business and operations presently carried on by the
Company and its Subsidiaries.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which banks in Chicago, Illinois are authorized or required by law to be closed.
     “Closing Share Price” is Seven Dollars and 93/100 ($7.93) per share.
     “Code” means the United States Internal Revenue Code of 1986, as amended.
     “Company’s Knowledge” or similar phrases, means the actual knowledge of
Sellers after due inquiry and investigation.
     “Company Technology” means the all Intellectual Property owned, used, or
held for use by or licensed to, the Company or any of its Subsidiaries in its
Business.
     “Competing Business” means any business engaged in energy engineering and
consulting services, energy efficiency services and construction and HVAC
services, any business that produces, sells, distributes or licenses any
products or services that are the same as or similar to any products and
services produced, sold, distributed or licensed by the Company or its
Subsidiaries at the time of Closing (or that was under active consideration by
the Company or any of its Subsidiaries at the time of the Closing).
     “Confidential Information” means any information or data not generally
known outside of the Company or the Company Affiliates, for which the Company or
a Company Affiliate has invoked reasonable measures to protect such information
or data, and shall include, without limitation, the Company’s and the Company
Affiliates’ data, designs, compilations of information, apparatus, computer
programs, identity of suppliers, identity of customers, customer requirements,
cost or price data, research data, business plans, marketing or sales plans and
information, financial data, salary and wage information, policies and
procedures, manufacturing and sales know-how and any other information that is
proprietary to or a trade secret of the Company or any Company Affiliate,
whether or not such information is considered a trade secret within the meaning
of applicable law.
     “Copyrights” means all unregistered copyrights, copyright applications and
copyright registrations and renewals in connection therewith, in both published
works and unpublished works, and all works of authorship, and moral and economic
rights of authors and inventors (however denominated).
     “Distribution Deduction” means the value of all cash dividends and
distributions paid by the Company to its shareholders in the period beginning
May 5, 2008 and ending on the Closing.
     “Earn-Out Adjusted EBITDA” means the adjusted EBITDA of the Company and its
Subsidiaries during the Earn-Out Period. In determining the Earn-Out Adjusted
EBITDA, the parties agree that it will be calculated in accordance with the
following: (i) revenues and expenses related to any additional entities or
businesses acquired by the Company during the Earn-Out Period, and charges and
costs related thereto, shall be excluded, (ii) gains or losses derived from any
unusual or infrequent, nonrecurring event that would be characterized as
“extraordinary” under GAAP shall be excluded, (iii) gains or losses resulting
from the sale or other disposition of assets not in the

2



--------------------------------------------------------------------------------



 



Ordinary Course of Business shall be excluded, and (iv) gains or losses
attributable to adjustments relating to prior periods shall be excluded.
     “Earn-Out Payment” means the payment amounts determined in accordance with
Section 3.1.
     “Earn-Out Period” means the seven-month period beginning on June 1, 2008
and ending December 31, 2008.
     “Earn-Out Revenue” means the gross revenue of the Company and its
Subsidiaries (or the gross revenue of any successor business of the Company or
its Subsidiaries that would have been otherwise attributable to the Company or
its Subsidiaries) for the Earn-Out Period, determined in accordance with GAAP;
provided, however that: (i) revenues and any offsets or charges related to any
additional entities or businesses acquired by the Company or the Buyer or its
Affiliates shall be excluded, (ii) gains or offsets or charges derived from any
unusual or infrequent, nonrecurring event that would be characterized as
“extraordinary” under GAAP shall be excluded, (iii) gains resulting from the
sale or other disposition of assets not in the Ordinary Course of Business shall
be excluded, (iv) gains attributable to adjustments relating to prior periods
shall be excluded, and (v) any revenue recognized by Buyer or its Subsidiaries,
that is not recognized by the Company or its Subsidiaries, which is attributable
to any business opportunities created by any of the Company’s employees or
officers shall be included.
     “Earn-Out Share Price” is Seven Dollars and 93/100 ($7.93) per share.
     “Employment Agreements” is defined in Section 8.1(i) of this Agreement.
     “Environmental Condition” means any condition or circumstance, including
the presence of Hazardous Substances, whether created by the Company, any of its
Subsidiaries or any third party, at or relating to any property or premises of
the Company or any of its Subsidiaries that did, does or may reasonably be
expected to (a) require abatement or correction under an Environmental Law,
(b) give rise to any civil or criminal liability on the part of the Company or
any of its Subsidiaries under an Environmental Law, or (c) create a public or
private nuisance.
     “Environmental Law” means all Applicable Laws and Orders relating to
pollution or protection of human health, public safety or the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata) as they currently exist, including, without
limitation, laws relating to public health and safety, worker health and safety,
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes into the environment,
or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of hazardous materials, as
well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any laws, rules, or regulations related thereto.
     “ERISA Affiliate” means any entity required to be aggregated in a
controlled group or Affiliated service group with the Company for purposes of
ERISA or the Code (including under Section 414(b), (c), (m) or (o) of the Code
or Section 4001 of ERISA), at any relevant time.
     “Existing Contracts” means all of the Company’s and its Subsidiaries’
contracts, leases, subleases, licenses, Permits, purchase and sale orders and
any other agreements, commitments or binding arrangements or understandings,
whether written or oral, to which the Company or any of its Subsidiaries is a
party, including each amendment, modification, renewal or extension or other
ancillary document pertaining thereto, including, but not limited to, those
contracts set forth on Schedule 4.14(a).
     “GAAP” means, at a given time, United States generally accepted accounting
principles.
     “Glick Notes” means (i) that certain Amended and Restated Nonnegotiable
Promissory Note representing the unsecured obligation of the Company to pay
Felber/Glick, LLC the principal amount of Four Hundred Twenty-

3



--------------------------------------------------------------------------------



 



Two Thousand Three Hundred and Ninety Dollars ($422,390) and (ii) that certain
Amended and Restated Commercial Term Promissory Note representing the unsecured
obligation of the Company to pay Felber/Glick, LLC the principal amount of One
Million Dollars ($1,000,000).
     “Governmental Authority” means any foreign, United States federal, state,
local provincial or municipal government or any subdivision thereof, any
regulatory or administrative authority, or any agency or commission or any
court, tribunal or judicial or arbitral body.
     “Hazardous Substances” means (i) any pollutants, contaminants, toxic or
hazardous gaseous, liquid or solid material or waste that may or could pose a
hazard to the environment or human health or safety and (ii) any regulated
substance or waste under any Applicable Laws or Orders that have been enacted,
promulgated or issued by any Governmental Authority concerning protection of the
environment.
     “Income Tax Return” means any Tax Return relating to any federal, state,
local or foreign Tax based on, or measured by reference to, net income.
     “Indebtedness” with respect to any Person means (i) any indebtedness or
other obligation for borrowed money; (ii) any obligation incurred for all or any
part of the purchase price of property or other assets or for the cost of
property or other assets constructed or of improvements thereto, other than
accounts payable included in current liabilities and incurred in respect of
property purchased in the Ordinary Course of Business; (iii) the face amount of
all letters of credit issued for the account of such Person; (iv) obligations
(whether or not such Person has assumed or become liable for the payment of such
obligation) secured by Liens; (v) capitalized lease obligations; (vi) unfunded
obligations for pension, retirement, severance benefits for any officer,
director or employee of such Person; (vii) unfunded obligations for deferred
compensation for any officer, director or employee of such Person; (viii) all
guarantees and similar obligations of such Person; (ix) all accrued interest,
fees and charges in respect of any indebtedness; (x) all bankers acceptances and
overdrafts; and (xi) all interest, prepayment premiums and penalties, and any
other fees, expenses, indemnities and other amounts payable as a result of the
prepayment or discharge of any indebtedness.
     “Independent Auditor” means an auditing firm mutually acceptable to Buyer
and Sellers’ Representative; provided that if no agreement can be reached by
such persons within ten (10) Business Days, the Independent Auditor shall be
Blackman Kallick, unless Blackman Kallick is regularly serving as the Company’s
auditor at or near the time, in which case the Sellers’ Representative shall
have the right to select any independent nationally recognized accounting firm
to be the Independent Auditor.
     “Intellectual Property” means Copyrights, Patents, Trademarks, trade
secrets, Internet domain names, proprietary rights, Technology, franchises,
licenses, and other intellectual property and intellectual property rights on a
worldwide basis, any goodwill associated with any of the foregoing and all
copies and tangible embodiments thereof (in whatever form of medium), and
registrations, applications and renewals for any of the foregoing assets, and
all claims or causes of action arising out of or relating to any infringement or
misappropriation of any of the foregoing.
     “Intercompany Income” shall mean the amount of any intercompany charges
from the Company to Lime which are recognized as revenue by the Company under
GAAP and which are attributable to the performance of services by the Company
for Lime.
     “Liability” means any direct or indirect indebtedness, liability, claim,
loss, damage, deficiency, cost, expense, fines, penalties, responsibility or
obligation (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether secured or unsecured, whether choate or
inchoate, whether fixed or unfixed, whether accrued or unaccrued, whether
liquidated or unliquidated, and whether due or to become due and regardless of
when asserted), including, without limitation, any liability for Taxes.
     “Lien” means any claim, lien (statutory or otherwise), encumbrance, pledge,
Liability, restriction, charge, instrument, license, preference, priority,
security agreement, covenant, right of recovery, option, charge, hypothecation,
easement, security interest, interest, right of way, encroachment, mortgage,
deed of trust,

4



--------------------------------------------------------------------------------



 



imperfection of title, prior assignments, Tax (including foreign, federal, state
and local Tax), Order or other encumbrance or charge of any kind or nature
whatsoever including, without limitation (i) any conditional sale or other title
retention agreement and any lease having substantially the same effect as any of
the foregoing; (ii) any assignment or deposit arrangement in the nature of a
security device; and (iii) any leasehold interest, license or other right, in
favor of a third party, to use any portion of the Company’s, or any of its
Subsidiaries’, assets or properties, whether secured or unsecured, choate or
inchoate, filed or unfiled, scheduled or unscheduled, noticed or unnoticed,
recorded or unrecorded, contingent or non-contingent, material or non-material,
known or unknown.
     “Line of Credit” means that certain Four Million Dollar ($4,000,000) line
of credit under that certain Loan Agreement between the Company and Wachovia
Bank, National Association (“Wachovia”), dated March 6, 2007 and all related
Promissory Notes.
     “Majority Shareholder” means Stephen Glick.
     “Material Adverse Change” means any fact, event, circumstance or change
affecting the Company, its Subsidiaries or the Business which individually or in
the aggregate when taken together with one or more other facts, events,
circumstances or changes affecting the Company, its Subsidiaries or the Business
is, or could reasonably be expected to be, adverse in any material respect to
(i) the condition (financial or otherwise), business, prospects, revenue,
profitability, assets, Liabilities or results of operations of the Company, its
Subsidiaries or the Business or (ii) the ability of the Sellers or the Company
to perform their respective obligations hereunder or under the other Operative
Documents.
     “Operative Documents” means this Agreement, the Employment Agreements, the
Registration Rights Agreement, and the Glick Notes.
     “Order” means any decree, order, injunction, rule, judgment, or consent of
or by any Governmental Authority.
     “Ordinary Course of Business” means the ordinary course of business of the
Company and its Subsidiaries consistent with past custom and practice during the
one year period preceding this Agreement (including with respect to quantity,
quality and frequency).
     “Patents” means all patents (including all reissues, divisions,
continuations, continuations-in-part, reexaminations and extensions thereof),
patent applications, utility models and design rights.
     “Permits” means all municipal, state, federal, local and foreign consents,
Orders, filings, franchises, permits, approvals, certificates, licenses,
agreements, waivers, quotas, and authorizations held or used in connection with
the Company or its Subsidiaries, or required under any Applicable Law for the
continued operation of the Business other than job permits.
     “Person” means any person, firm, corporation, partnership, joint venture,
limited liability company, association or other entity (governmental or
private).
     “Post-Closing Tax Period” means (i) any taxable period beginning after the
close of business on the Business Day immediately preceding the Closing Date and
(ii) the portion of any Straddle Period beginning immediately after the close of
business on the Business Day immediately preceding the Closing Date and ending
on the last day of a Straddle Period.
     “Pre-Closing Tax Period” means (i) any taxable period ending at or before
the close of business on the Business Day immediately preceding the Closing Date
and (ii) the portion of any Straddle Period beginning on the first day of such
Straddle Period and ending at the close of business on the Business Day
immediately preceding the Closing Date.

5



--------------------------------------------------------------------------------



 



     “Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, suit or other proceeding (whether civil, criminal, administrative,
investigative, or informal) commenced, brought, conducted, or heard by or
before, or otherwise involving, any court or other Governmental Authority or
referee, trustee, arbitrator or mediator.
     “Pro Rata Portion” means, for each Seller, the various percentage(s) for
each Shareholder as calculated in the “Agreement Between Sellers for Arbitration
and Pro Rata Splits” between Sellers dated June 9, 2008 executed and delivered
among Sellers previously.
     “Representative” means, with respect to any Person, its attorneys,
accountants, agents, consultants or other representatives.
     “Restricted Shares” means the number of shares of Common Stock of Buyer to
be issued to the Sellers upon the terms and subject to the conditions set forth
in this Agreement.
     “SEC Reports” means each Form 10-K, Form 10-Q, Form 8-K, registration
statement under the Securities Act and proxy or information statement, together
with any amendments thereto, required to be filed by Buyer with the SEC since
December 31, 2004.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     “Sellers’ Representative” is defined in Section 12.1(a) of this Agreement.
     “Share Transfer” means any transfer, sale, assignment, disposition, pledge,
encumbrance or mortgage of any of the Restricted Shares.
     “Straddle Period” means any taxable period beginning on or before and
ending after the Closing Date.
     “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation). The term “Subsidiary” shall include all Subsidiaries
of such Subsidiary.
     “Tax” or “Taxes” means (i) any federal, state, local or foreign net or
gross income, gross receipts, turnover, license, payroll, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental, customs,
duties, export taxes and withholdings, exchange control mandatory differentials,
mandatory savings, capital stock, franchise, profits, withholding, social
security (or similar), unemployment, supplementary, retirement system,
disability, real property, personal property, sales, use, transfer,
registration, value added, recording, intangible, documentary, goods and
services, ad valorem, net proceeds, net worth, special assessments, workers’
compensation, utility, production, gains, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, together with any interest,
penalty, or addition thereto payable in connection with such taxes, whether
disputed or not and (ii) any liability of any Person for the payment of amounts
of the type described in clause (i) as a transferee, successor or payable
pursuant to a contractual obligation.
     “Tax Arbitrator” means a nationally or regionally recognized accounting
firm reasonably satisfactory to both Buyer and the Sellers’ Representative.

6



--------------------------------------------------------------------------------



 



     “Tax Proceeding” means any audit, action, suit, claim, examination,
investigation, deficiency, assessment or other administrative or judicial
proceeding by any Governmental Authority involving Taxes.
     “Tax Return” means any return, declaration, report, or information return
or statement relating to Taxes, including Tax losses, deductions, credits and
the like, including any schedule or attachment thereto, and including any
amendment thereof.
     “Tax Sharing Agreement” means any written or unwritten agreement, indemnity
or other arrangement for the allocation or payment of Tax liabilities or payment
for Tax benefits between the Company or any of its Subsidiaries (including its
predecessor) and any Person (other than the indemnity provided pursuant to this
Agreement).
     “Technology” means all ideas, concepts, inventions, discoveries, research
information, test and engineering data, developments, methods, tools,
techniques, processes, machinery, products, models, devices, data, prototypes,
improvements, designs, systems, engineering and product specifications,
schematics, drawings, programs, code, databases, algorithms, formulas, mask
works, works of authorship, software, information and know-how, whether or not
patentable or copyrightable, and all related notes, drawings, reports, manuals,
notebooks, summaries, memoranda and other documentation and materials.
     “Trademarks” means all unregistered trademarks, trademark registrations,
trademark applications, unregistered service marks, service mark registrations
and service mark applications, brand names, corporate names, trade names, logos,
slogans, trade dress, designs and packaging, together with all transactions,
adaptions, derivations and combinations thereof.
     “Transaction Expenses” means all of the Company’s costs, fees and expenses,
including attorney, investment banker, broker, accountant and other
Representative and consultant fees, incurred in connection with the execution
and negotiation of this Agreement and the other Operative Documents and the
consummation of the transactions contemplated hereby and thereby which, in each
case, have not been paid as of the Closing.
ARTICLE II
TRANSACTIONS AT THE CLOSING
     2.1 Purchase and Sale of the Shares. Upon the terms and subject to the
conditions set forth in this Agreement and in reliance upon the representations
and warranties contained herein, at the Closing, each Seller shall sell and
deliver to Buyer the Shares owned by such Seller as set forth on Schedule 4.4(b)
and Buyer shall purchase the Shares free and clear of all Liens, for the
Purchase Price determined in accordance with this ARTICLE II. At the Closing,
the Sellers shall convey and deliver to Buyer stock certificates representing
all of the Shares, duly endorsed in blank or accompanied by stock powers duly
executed in blank, against payment of the Purchase Price for the Shares, as
provided in Section 2.2.
     2.2 Purchase Price. The aggregate consideration (the “Purchase Price”) to
be paid by Buyer for the Shares is comprised of:
          (a) a cash payment (the “Cash Consideration”) equal to $3,500,000
               (i) minus the Distribution Deductions, if any, and
               (ii) minus the Available Cash, which shall be distributed to the
Sellers at Closing;
          (b) the number of Restricted Shares determined by dividing $7,000,000
by the Closing Share Price; and
          (c) the Earn-Out Payment, if any.

7



--------------------------------------------------------------------------------



 



     2.3 Payments at Closing. At the Closing, the Purchase Price shall be paid
or satisfied as follows: the Buyer shall (A) pay to the Sellers the Cash
Consideration by wire transfer of immediately available funds to such bank
accounts designated by the Sellers by written notice to Buyer prior to Closing
in accordance to Section 2.2, and (B) the Restricted Shares shall be issued and
delivered in accordance with Section 2.4. Each Seller shall receive Cash
Consideration in accordance with such Seller’s Pro Rata Portion.
     2.4 Restricted Shares. Upon the terms and subject to the conditions set
forth in this Agreement and in reliance upon the representations and warranties
contained herein, at the Closing, Buyer shall issue the Restricted Shares to the
Sellers in accordance their Pro Rata Portions.
     2.5 Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of Reed Smith LLP, 10 S. Wacker
Dr., Chicago, Illinois, at 10:00 a.m. on June 11, 2008, or such other date as
the parties may mutually agree. The date on which the Closing actually occurs
shall be referred to herein as the “Closing Date”.
ARTICLE III
EARN-OUT
     3.1 Earn-Out.
          (a) The Earn-Out Payment shall be equal to the sum of (1) the lesser
of the (i) Earn-Out Revenue Payment or (ii) $500,000 in cash plus the number of
Restricted Shares determined by dividing $500,000 by the Earn-Out Share Price
and (2) the lesser of (i) the Earn-Out Adjusted EBITDA Payment or (ii) $500,000
in cash plus the number of Restricted Shares determined by dividing $500,000 by
the Earn-Out Share Price.
          (b) The Earn-Out Revenue Payment and the Earn-Out Adjusted EBITDA
Payment shall be calculated as follows:
               (i) The “Earn-Out Revenue Payment” shall equal the sum of (i) the
cash payment that corresponds to the applicable Earn-Out Revenue range set forth
in the first column of the following table, plus (ii) the corresponding Earn-Out
Revenue Share Payment.

                  Earn-Out Revenue Cash   Earn-Out Revenue Share Earn-Out
Revenue   Payment   Payment
$22 to $25 million
  $ 50,000     a number of Restricted Shares equal to $50,000 divided by the
Earn-Out Share Price
 
           
$25 to $28 million
  $ 150,000     a number of Restricted Shares equal to $150,000 divided by the
Earn-Out Share Price
 
           
$28 to $31 million
  $ 300,000     a number of Restricted Shares equal to $300,000 divided by the
Earn-Out Share Price
 
           
over $31 million
  $ 500,000     a number of Restricted Shares equal to $500,000 divided by the
Earn-Out Share Price

8



--------------------------------------------------------------------------------



 



               (ii) The “Earn-Out Adjusted EBITDA Payment” shall equal the sum
of (i) the cash payment that corresponds to the applicable Earn-Out EBITDA range
set forth in the first column of the following table, plus (ii) the
corresponding Earn-Out EBITDA Share Payment.

                  Earn-Out Adjusted EBITDA   Earn-Out Adjusted EBITDA Earn-Out
Adjusted EBITDA   Cash Payment   Share Payment
$1.4 to $1.7 million
  $ 50,000     a number of Restricted Shares equal to $50,000 divided by the
Earn-Out Share Price
 
           
$1.7 to $2 million
  $ 150,000     a number of Restricted Shares equal to $150,000 divided by the
Earn-Out Share Price
 
           
$2 to $2.2 million
  $ 300,000     a number of Restricted Shares equal to $300,000 divided by the
Earn-Out Share Price
 
           
over $2.2 million
  $ 500,000     a number of Restricted Shares equal to $500,000 divided by the
Earn-Out Share Price

     3.2 Earn-Out Payment.
          (a) As soon as practicable after the end of the Earn-Out Period but in
no event later than thirty (30) days after the completion of the Company’s
annual audit, Buyer shall prepare a schedule (setting out in reasonable detail
each of the items comprising such calculation) setting its determination of the
Earn-Out Revenue and the Earn-Out Adjusted EBITDA (the “Earn-Out Schedule”) and
shall deliver the Earn-Out Statement to the Sellers’ Representative.
          (b) Within thirty (30) days of Buyer’s delivery of the Earn-Out
Schedule, the Sellers’ Representative may deliver written notice (a “Notice of
Objection”) to Buyer of any objections, specifying the basis therefore, which
the Sellers’ Representative may have to the Earn-Out Schedule. The failure of
the Sellers’ Representative to deliver Notice of Objection within the prescribed
time period will constitute the Sellers’ Representative’s acceptance of the
Earn-Out Schedule as determined by Buyer. Upon receipt of the Earn-Out Schedule,
the Sellers’ Representative and his accountants will be given reasonable access
to inspect and make copies of the Buyer’s and the Company’s relevant books,
records and personnel during reasonable business hours for the purpose of
verifying the Earn-Out Schedule.
          (c) If Buyer and the Sellers’ Representative are unable to resolve any
disagreement with respect to the Earn-Out Schedule within fifteen (15) Business
Days following Buyer’s receipt of the Notice of Objection, then the items in
dispute will be referred to the Independent Auditor for final determination
within thirty (30) days. The determination by the Independent Auditor shall be
based solely on presentations by Buyer, on the one hand, and the Sellers’
Representative, on the other hand, and shall not involve independent review. Any
determination by the Independent Auditor shall be final, binding and
non-appealable upon the parties. Each of Buyer on the one hand, and Sellers, on
the other hand, shall bear that percentage of the fees and expenses of the
Independent Auditor equal to the proportion of the dollar value of the
unresolved disputed issues that are determined in favor of the other party.
          (d) Within five (5) Business Days of the final determination of the
Earn-Out Schedule, if the Earn-Out Payment is a positive number, Buyer shall
remit cash in amounts equal to the Earn-Out Payment by wire transfer of
immediately available funds to the Sellers’ Representative (for further
distribution by the Sellers’ Representative to the Sellers in accordance their
Pro Rata Portions) and initiate the request and delivery of the stock
certificates. The Company’s failure to meet the minimum thresholds for an
Earn-Out Payment and/or and

9



--------------------------------------------------------------------------------



 



Earn-Out Adjusted EBITDA Payment shall not entitle the Buyer to any offset or
other form of payment from the Sellers under this Article III.
          (e) Notwithstanding anything in this Agreement to the contrary, this
Agreement shall impose no restrictions on the operation of the Company’s
business after the Closing or on the operations, business or activities of Buyer
after the Closing; provided, however, that Buyer shall not act in an arbitrary
or commercially unreasonable manner in the conduct or operation of the Company’s
business if such action would be reasonably likely to interfere with the
achievement of the earn-out targets set forth in this Article III; provided,
further, that the Company may be charged its allocable share of any corporate
overhead and out-of-pocket costs for products or services purchased, provided or
procured by Buyer or its Subsidiaries for the direct benefit of the Company, to
the extent such charges and costs are reasonably allocable to the operation of
the Company during the earn out period and are incurred during the applicable
Earn-Out Period, and further provided, that any such charges and costs shall not
include any costs incurred primarily for the use of Buyer or its Subsidiaries’
personnel. Without limiting the foregoing, following the Closing, as may be
reasonably determined by Buyer, (i) Buyer may operate the Company’s business
under any name, (ii) all financial statements, billing matters, payment of
accounts payables, collections of accounts receivables, bank accounts, credit
facilities and other financial operations or activities of the Company’s
business may be consolidated with Buyer, (iii) the Company’s business may
transition to using Buyer’s operational and financial technology, and in
connection with such transition, Buyer shall use its commercially reasonable
efforts to ensure that no material deterioration in the timeliness and accuracy
of order processing, job tracking, billing, collections or the availability of
budgeted operating capital results from such transition, and (iv) Buyer may
dissolve or terminate the Company and operate the Company’s business as a
division of Buyer.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY
     The Company and each of the Sellers hereby represent and warrant to Buyer,
as of the date hereof and as of the Closing Date, as follows:
     4.1 Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the Commonwealth of
Massachusetts and has all corporate power and authority and all necessary
governmental approvals to own, lease, and operate its properties and to carry on
its business as it is now being conducted and to enter into this Agreement and
each of the other Operative Documents to which it is a party and to carry out
its obligations hereunder and thereunder. Except as listed in Schedule 4.1(a),
neither the Company nor any of its Subsidiaries requires a foreign qualification
to do business in any other jurisdictions in which it now conducts business. The
Company has delivered to Buyer complete and correct copies of the articles of
incorporation and bylaws (or other constitutive documents), stock ledger and
minute books as in effect on the date hereof for the Company and each of its
Subsidiaries. The stock ledgers of the Company and each of its Subsidiaries are
complete, accurate and current and the minute books of the Company and each of
its Subsidiaries are complete, accurate and current in all material respects.
Schedule 4.1(b) sets forth the current officers and directors of the Company and
each of its Subsidiaries.
     4.2 Authority; Binding Agreements. The execution and delivery of this
Agreement and the other Operative Documents to which the Company is a party, and
the consummation of the transactions contemplated by this Agreement and the
Operative Documents to which the Company is a party, have been duly and validly
authorized by all necessary corporate action on the part of the Company. The
Company has all requisite corporate power and authority to execute and deliver
this Agreement and the other Operative Documents to which it is a party and to
consummate the transactions contemplated by this Agreement and the other
Operative Documents to which it is a party. This Agreement and the other
Operative Documents have been, or upon execution and delivery thereof will be,
duly executed and delivered by the Company. This Agreement is, and the other
Operative Documents upon the execution and delivery thereof will be, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms.

10



--------------------------------------------------------------------------------



 



     4.3 Conflicts; Consents. With respect to this Agreement and the other
Operative Documents to which the Company is party:
          (a) Neither the execution and delivery thereof, the consummation of
the transactions contemplated hereby or thereby, nor compliance by the Company
with any provisions thereof will violate any law, statute, rule, regulation,
Order or writ applicable to the Company, any of its Subsidiaries or any of the
Company’s or any of its Subsidiaries’ properties or assets.
          (b) No such agreement will: (i) conflict with, (ii) result in any
breach of any of the terms, conditions or provisions of, (iii) constitute a
default (whether with notice or lapse of time, or both) under, (iv) result in a
violation of, (v) give any third party the right to modify, terminate, cancel or
accelerate any obligation under; or (vi) result in the creation or imposition of
any Lien upon any asset of the Company or any of its Subsidiaries under, the
provisions of the articles of incorporation, bylaws or other constitutive
documents of the Company or its Subsidiaries or any note, bond, mortgage,
indenture, Existing Contract, agreement, lease, license, permit, franchise or
other instrument to which the Company or any of its Subsidiaries is a party or
by which any asset of the Company or any of its Subsidiaries is bound or
affected, or any law, statute, Order, rule or regulation to which the Company,
or any of its Subsidiaries, or any asset of the Company, or any asset of its
Subsidiaries, is subject.
          (c) Except as set forth in Schedule 4.3(c), no consent, authorization
or approval by, or any notification of or filing with any Person, court or
administrative or other Governmental Authority is required in connection with
the execution, delivery and performance by the Company or any Seller of this
Agreement or any of the other Operative Documents to which it is a party, or the
consummation of the transactions contemplated hereby and thereby.
     4.4 Capitalization; Title to Shares; Subsidiaries.
          (a) The Company’s authorized capital stock consists solely of 1,495
shares of Common Stock, no par value per share. As of the date hereof, 1,495
shares of Common Stock are issued and outstanding. All outstanding shares of
Common Stock are and will on the Closing Date be validly issued, fully paid and
non-assessable. The Sellers own, of record and beneficially, all of the Shares
as of the date hereof and will own the same, of record and beneficially,
immediately prior to the Closing.
          (b) Schedule 4.4(b) is a true and complete list as of the date hereof,
and as of the Closing Date, of all issued and outstanding shares of Common Stock
and the names and number of Shares owned by each Seller. Each Seller owns of
record and beneficially the number of Shares set forth next to such Seller’s
name on Schedule 4.4(b).
          (c) Except as set forth on Schedule 4.4(c), the Company has not issued
any securities in violation of any preemptive or similar rights. There are no
outstanding: (i) securities convertible into or exchangeable for any shares of
capital stock or other securities of the Company; (ii) subscriptions, options,
“phantom” stock rights, warrants, calls, commitments, preemptive rights or other
rights of any kind (absolute, contingent or otherwise) entitling any party to
acquire or otherwise receive from the Company any shares of capital stock or
other securities or receive or exercise any benefits or rights similar to any
rights enjoyed by or inuring to the holder of capital stock of the Company;
(iii) contracts, commitments, agreements, understandings or arrangements of any
kind relating to the issuance of any membership or other interests, convertible
or exchangeable securities, or any subscriptions, options, warrants or similar
rights of the Company or granting to any Person any right to participate in the
equity or income of the Company or to participate in or direct the election of
any director or officer of the Company or the manner in which any shares of
capital stock or other securities of the Company are voted; or (iv) rights of
any Person to be paid as if he, she or it were a holder of equity or shares of
capital stock of the Company or securities convertible into or exchangeable for
equity or shares of capital stock of the Company, including, without limitation,
“phantom” stock and stock appreciation rights. There are no shares of capital
stock or other securities of the Company reserved for issuance for any purpose.
Except as disclosed on Schedule 4.4(c), the Company is not a party to any voting
agreements, voting trusts, proxies or other agreements, instruments or
understandings with respect to the voting of any shares of the capital stock or
other securities of the

11



--------------------------------------------------------------------------------



 



Company, or any agreement with respect to the transferability, purchase or
redemption of any shares of capital stock or other securities of the Company.
          (d) Schedule 4.4(d) sets forth a true and complete list of all direct
or indirect Subsidiaries of the Company. Except as set forth on Schedule 4.4(d),
neither the Company nor any of its Subsidiaries, directly or indirectly, own or
have any interest in the capital stock or any other ownership interest in any
Person. Schedule 4.4(d) shows for each Subsidiary: (i) its jurisdiction of
organization and each other jurisdiction in which it is qualified to do
business; (ii) the authorized and outstanding capital stock, membership or other
interests or other securities of each Subsidiary; and (iii) the identity of and
number of shares of such capital stock, membership or other interests or other
securities owned (of record and beneficially) by each holder thereof.
          (e) Each Subsidiary is duly organized, validly existing and in good
standing in its jurisdiction of organization, with full power and authority to
own, lease and operate its properties and carry on its business as presently
owned or conducted. Each Subsidiary is licensed or qualified to transact
business and is in good standing as a foreign corporation or limited liability
company, as the case may be, in each of the jurisdictions indicated in Schedule
4.4(d), which are the only jurisdictions wherein, because of the business
conducted there or the nature of its properties there, such Subsidiary would be
required to be so licensed or qualified, except where the failure to be so
qualified or in good standing would not, individually or in the aggregate, have
a Material Adverse Change.
          (f) All shares of capital stock, membership or other interests or
other securities of each Subsidiary issued and outstanding are duly authorized,
validly issued, fully paid and nonassessable. Except as set forth on
Schedule 4.4(f), no preferred stock, bonds, debentures, notes, debt instruments,
evidences of indebtedness or other securities of any kind, of any Subsidiary are
authorized, issued or outstanding.
          (g) Except as set forth on Schedule 4.4(g), there are no outstanding:
(i) securities convertible into or exchangeable for any shares of capital stock,
membership or other interests or other securities of any Subsidiary;
(ii) subscriptions, options, “phantom” stock rights, warrants, calls,
commitments, preemptive rights or other rights of any kind (absolute, contingent
or otherwise) entitling any party to acquire or otherwise receive from any
Subsidiary any capital stock, membership interests or other securities or
receive or exercise any benefits or rights similar to any rights enjoyed by or
inuring to the holder of membership or other interests or securities of any
Subsidiary; (iii) contracts, commitments, agreements, understandings or
arrangements of any kind relating to the issuance of any capital stock,
membership or other interests, convertible or exchangeable securities, or any
subscriptions, options, warrants or similar rights of any Subsidiary or granting
to any Person any right to participate in the equity or income of any Subsidiary
or to participate in or direct the election of any officer of any Subsidiary or
the manner in which any capital stock, membership or other interests or other
securities or any Subsidiary are voted; or (iv) rights of any Person to be paid
as if he, she or it were a holder of equity, capital stock or membership
interests in any Subsidiary or securities convertible into or exchangeable for
equity, capital stock or membership interests in any Subsidiary, including,
without limitation, “phantom” stock and stock appreciation rights. Except as set
forth on Schedule 4.4(g), there are no shares of capital stock, membership or
other interests or other securities of any Subsidiary reserved for issuance for
any purpose. Except as set forth on Schedule 4.4(g), no Subsidiary is a party to
any voting agreements, voting trusts, proxies or other agreements, instruments
or understandings with respect to the voting of any shares of the capital stock,
membership or other interests or other securities of such Subsidiary, or any
agreement with respect to the transferability, purchase or redemption of any
shares of capital stock, membership or other interests or other securities of
such Subsidiary.
     4.5 Liens. Except as set forth on Schedule 4.5, the Company and each of its
Subsidiaries have good and marketable title to, or a valid and subsisting
leasehold interest in their assets and properties, free and clear of all Liens,
and the consummation of the transactions contemplated by this Agreement will not
give rise to any Lien on such assets or properties. As of the date hereof and as
of the Closing Date, the assets and properties of the Company and its
Subsidiaries, including their respective Intellectual Property and constitute
all of the assets, tangible and intangible, real and personal of any nature
whatsoever, necessary to operate the Business in the manner presently operated
by the Company and its Subsidiaries.
     4.6 Financial Information. The Company has provided to Buyer accurate and
complete copies of the Company’s (a) unaudited balance sheets and related
statements of income and cash flows as of the three months ended March 31, 2008
(the “Latest Balance Sheet”) and (b) consolidated balance sheets and statements
of income

12



--------------------------------------------------------------------------------



 



and cash flows as of and for the fiscal years ended December 31, 2007, 2006,
2005. Each of the foregoing financial statements (including in all cases the
notes thereto, if any) (collectively, the “Financial Statements”): (i) have been
prepared in accordance with the books and records of the Company and its
Subsidiaries (which, in turn, are accurate and complete in all material
respects), (ii) fairly present in all material respects the Company’s or its
Subsidiaries financial condition, results of operations and cash flows as of the
times and for the periods referred to therein, and (iii) have been prepared in
accordance with GAAP consistently applied, subject in the case of interim
financial statements to changes resulting from normal year-end adjustments for
recurring accruals (which shall not be material individually or in the
aggregate). All projections, estimates, financial plans or budgets previously
delivered to or made available to Buyer were based upon reasonable assumptions
in light of all material facts and circumstances at the time made and were
provided to Buyer in good faith.
     4.7 Undisclosed Liabilities. Except as set forth on Schedule 4.7, neither
the Company nor any of its Subsidiaries have any Liabilities, other than
(a) Liabilities for future performance under the Existing Contracts and the
Permits, (b) Liabilities set forth on the Latest Balance Sheet (including the
footnotes thereto) and adequately reserved against therein in accordance with
GAAP, and (c) Liabilities of a similar nature to those set forth on the Latest
Balance Sheet which have arisen after the date of the Latest Balance Sheet in
the Ordinary Course of Business (in each case, none of which results from,
arises out of, relates to, is in the nature of, or was caused by any breach of
contract, breach of warranty, tort, infringement, violation of law or an
environmental Liability under any Environmental Law).
     4.8 No Change. Except as set forth on Schedule 4.8, since May 1, 2008, the
Company and its Subsidiaries:
          (a) Have operated in the Ordinary Course of Business and there has not
been any occurrence, event, incident, action, failure to act or transaction with
respect to the Company or its Subsidiaries which is outside the Ordinary Course
of Business or which has had or would be reasonably likely to have a Material
Adverse Change;
          (b) Have not sold, leased, transferred, or assigned any of its assets,
tangible or intangible, other than for fair consideration in the Ordinary Course
of Business;
          (c) Have not entered into any agreement, contract, lease or license
(or series of related agreements, contracts, leases and licenses pertaining to
the Business) either involving more than $50,000 or outside the Ordinary Course
of Business;
          (d) Have not made any capital expenditures outside the Ordinary Course
of Business;
          (e) Have not experienced any damage, destruction or loss (whether or
not covered by insurance) to its properties or assets;
          (f) Have not made or changed any Tax election, changed an annual
accounting period, adopted or changed any accounting method, filed any amended
Tax Return or claim for refund, entered into any closing agreement, settled any
Tax claim or assessment, surrendered any right to claim a refund of Taxes,
consented to any extension or waiver of the limitation period applicable to any
Tax claim or assessment relating to the Company or any of its Subsidiaries, or
taken any other similar action relating to the filing of any Tax Return or the
payment of any Tax, if such election, adoption, change, amendment, claim,
agreement, settlement, surrender, consent or other action would have the effect
of increasing the Company’s or any of its Subsidiaries’ Liability for Taxes for
any period ending after the Closing Date or decreasing any Tax attribute of the
Company or any of its Subsidiaries existing on the Closing Date;
          (g) Have not committed to pay any bonus or to make any equity grant or
granted any increase in base compensation or employee benefits to its employees
or other service providers outside of the Ordinary Course of Business;

13



--------------------------------------------------------------------------------



 



          (h) Have not adopted, amended, modified or terminated any bonus,
profit sharing, incentive, severance or similar Existing Contract for the
benefit of any of its employees or other service providers (or taken any such
action with respect to any Benefit Plan);
          (i) Have not paid, discharged or satisfied any Liability other than
the payment, discharge or satisfaction of Liabilities incurred in the Ordinary
Course of Business;
          (j) Have not prepaid any obligation having a fixed maturity of more
than ninety (90) days from the date such obligation was issued or incurred, or
not paid when due, any account payable, or sought the extension of the payment
date of any account payable;
          (k) Have not permitted or allowed any of its assets or properties to
be subjected to any Liens;
          (l) Have not written off as uncollectible any notes or accounts
receivable in excess of Ten Thousand Dollars ($10,000) individually or
Twenty-Five Thousand Dollars ($25,000) in the aggregate;
          (m) Have not canceled any debts or waived any claims or rights other
than in the Ordinary Course of Business; or
          (n) Have not made any commitment or agreement to do any of the
foregoing.
     4.9 Taxes.
          (a) Except as set forth on Schedule 4.9(a), all material federal,
state, local and foreign Tax Returns required to be filed by, or with respect
to, the Company or any of its Subsidiaries have been timely filed when due
(taking into account all valid extensions of due dates) and all such Tax Returns
are true, correct and complete in all material respects. All Taxes, whether or
not shown to be due and payable on any Tax Returns, owed by, or with respect to,
each of the Company and its Subsidiaries, on or before the date hereof, have
been timely paid in full.
          (b) The Company and its Subsidiaries have complied in all respects
with all Applicable Law and agreements relating to the payment and withholding
of Taxes and have, within the time and in the manner prescribed by Applicable
Law and agreements, withheld and paid over to the proper Governmental Authority
all amounts required to have been withheld and paid in connection with amounts
paid or owing to any past or present employee, independent contractor, creditor,
member, consultant, shareholder or other third party.
          (c) Except as set forth on Schedule 4.9(c): (i) no deficiencies for
any federal, state, local or foreign Taxes have been asserted or assessed in
writing against the Company or any of its Subsidiaries that remain unpaid or
unresolved; (ii) no Tax Proceeding relating to the Company or any of its
Subsidiaries is currently pending or is threatened; (iii) no issue has been
raised by a Governmental Authority in any prior Tax Proceeding which, by
application of the same or similar principles, could reasonably be expected to
result in a proposed deficiency for any subsequent period; and (iv) any
adjustment of Taxes of the Company or any of its Subsidiaries made by the
Internal Revenue Service which adjustment is required to be reported to the
appropriate state, local or foreign Governmental Authority has been so reported.
          (d) Neither the Company nor any of its Subsidiaries is a party to or
is bound by any Tax Sharing Agreement. Neither the Company nor any of its
Subsidiaries has been a member of an Affiliated group filing a consolidated
federal Income Tax Return (other than the current consolidated group) or a
combined, consolidated, unitary or other Affiliated group for state, local or
foreign Tax purposes, and neither the Company nor any of its Subsidiaries has
any liability for the Taxes of any Person as a transferee or successor.
          (e) Neither the Company nor any of its Subsidiaries has engaged in any
“listed transactions” within the meaning of Section 1.6011-4(b)(2) of the
Treasury Regulations. The Company and its Subsidiaries have disclosed on their
federal Income Tax Returns all positions taken therein that could give rise to a
substantial understatement of federal income Tax within the meaning of
Section 6662 of the Code.

14



--------------------------------------------------------------------------------



 



          (f) Neither the Company nor any of its Subsidiaries has agreed, or is
required or has requested, to make any adjustment under Section 481(a) of the
Code (or any corresponding or similar provision of state, local or foreign Law)
by reason of a change in accounting method or otherwise, which adjustment would
result in an income inclusion, or disallowance of deductions, under Section
481(a) of the Code (or any corresponding or similar provision of state, local or
foreign Law) in a Post-Closing Tax Period.
          (g) No closing agreement is currently in force pursuant to
Section 7121 of the Code (or any similar provision of state, local or foreign
Law) with respect to the Company or any of its Subsidiaries and there are no Tax
rulings or requests for Tax rulings or closing agreements that could affect the
liability for Taxes of the Company or any of its Subsidiaries after the Closing
Date.
          (h) Except as set forth on Schedule 4.9(h), no waivers of statutes of
limitation are in effect in respect of any Taxes and neither the Company nor any
of its Subsidiaries has agreed to any extension of time with respect to a Tax
assessment or deficiency. There are no Liens for Taxes (other than Taxes not yet
due and payable) upon any of the assets of the Company or any of its
Subsidiaries.
          (i) Neither the Company nor any of its Subsidiaries has been a
“distributing corporation” or a “controlled corporation” in a transaction that
qualifies or was intended to qualify as a Tax-free transaction under Section 355
of the Code.
          (j) Neither the Company nor any of its Subsidiaries will be required
to include amounts in income, or exclude items of deduction, after the Closing
Date as a result of (i) any intercompany transaction or excess loss account
described in the Treasury Regulations promulgated pursuant to Section 1502 of
the Code (or any corresponding or similar provision of state, local or foreign
Law) arising or occurring on or prior to the Closing Date, (ii) any installment
sale or open transaction disposition made on or prior to the Closing Date,
(iii) the application of the long-term method of accounting on or prior to the
Closing Date, (iv) any agreement with a Governmental Authority entered into on
or prior to the Closing Date, or (v) the receipt of prepaid amounts on or prior
to the Closing Date.
          (k) None of the Subsidiaries is a foreign corporation for federal
income Tax purposes.
          (l) Neither the Company nor any of its Subsidiaries is a party to or
is member of any joint venture, partnership, limited liability company or other
arrangement or contract which could be treated as a partnership for federal
income Tax purposes.
          (m) Schedule 4.9(m) lists all jurisdictions (whether foreign or
domestic) in which the each of the Company and its Subsidiaries pay Taxes and
the nature of the Taxes paid by each of the Company and its Subsidiaries. No
claim has ever been made by a Governmental Authority in a jurisdiction where
neither the Company nor its Subsidiaries files Tax Returns that the Company or
any of its Subsidiaries is or may be subject to Tax in that jurisdiction nor is
there a reasonable basis for any such claim.
          (n) The Company has delivered to Buyer true, correct and complete
copies of all Income Tax Returns for the last three years, and examination
reports, and statements of deficiencies assessed against or agreed to by, or
with respect to, each of the Companies and its Subsidiaries with respect to such
Taxes for the last five taxable years.
          (o) Except as set forth on Schedule 4.9(o), no power of attorney,
which is currently in effect, has been granted with respect to any matter
relating to Taxes of the Company or any of its Subsidiaries.
          (p) Neither the Company nor any of its Subsidiaries has any corporate
acquisition indebtedness as described in Section 279 of the Code.
          (q) Since December 31, 2006, neither the Company nor any of its
Subsidiaries has (i) made, rescinded or changed any material Tax election or
adopted or changed any method of accounting, (ii) entered into any settlement of
or compromise of any Tax liability in excess of Twenty-Five Thousand Dollars
($25,000), (iii)

15



--------------------------------------------------------------------------------



 



changed any annual accounting period, (iv) entered into a closing agreement,
(v) surrendered any right to any material Tax refund or (vi) filed any amended
Tax return or refund claim with respect to any material Tax.
          (r) The reserve for unpaid Taxes in the Latest Balance Sheet (other
than a reserve for deferred Taxes established to reflect timing differences
between book and Tax income) is a full and adequate reflection of all accrued
and unpaid Taxes of the Company and its Subsidiaries as of December 31, 2007.
Since December 31, 2007, neither the Company nor any of its Subsidiaries has
incurred or accrued any liability for Taxes of any nature (whether matured,
unmatured, fixed or contingent) except for those Taxes incurred or accrued in
the ordinary course of business.
          (s) No Seller is a “foreign person” as that term is defined in
Section 1445(f)(3) of the Code. Neither the Company nor any of its Subsidiaries
is or has been a United States real property holding corporation within the
meaning of Section 897(c)(2) of the Code during the applicable period specified
in Section 897(c)(1)(A)(ii) of the Code.
     4.10 Intellectual Property.
          (a) All of the Company Technology (including, without limitation, the
Registered Intellectual Property), is owned by the Company or its Subsidiaries
free and clear of all Liens or licensed to the Company or its Subsidiaries
pursuant to the Intellectual Property Licenses set forth in Schedule 4.10(d),
without payment of royalty with respect to any of them.
          (b) To the Company’s Knowledge, there are no infringements of the
Company Technology by any third party. In addition, the conduct of the Business
as currently conducted does not infringe any Intellectual Property of a third
party.
          (c) Schedule 4.10(c) sets forth a true and complete list of each
registration of or application for registration of Intellectual Property which
has been issued to or filed by the Company, its Subsidiaries or their
predecessors or to a third party on behalf of the Company, its Subsidiaries or
their predecessors (collectively, the “Registered Intellectual Property”) and
identifies the applicable jurisdiction, status, application or registration
number, date of application, registration or issuance and all upcoming due dates
and filing deadlines up to and including the date that is twelve (12) months
from the date hereof, as applicable. All Registered Intellectual Property is
owned by the Company free and clear of any Liens.
          (d) Schedule 4.10(d) sets forth a true and complete list of (i) all
licenses, sublicenses and other agreements, permissions or arrangements to which
the Company, its Subsidiaries or their predecessors is a party and pursuant to
which any Person is authorized to have access to, or use of, any Company
Technology, or to exercise any other right with regard thereto (the “Company
Licenses”) and (ii) all items of Company Technology that any third party owns
and that the Company, its Subsidiaries or their predecessors use or is
authorized to use pursuant to license, sublicense or other agreement, permission
or arrangement (together with the Company Licenses set forth in clause (i), the
“Intellectual Property Licenses”). Each of the Intellectual Property Licenses is
a legal, valid and binding obligation of the Company or its Subsidiaries and the
relevant other parties thereto, enforceable in accordance with its terms; to the
Company’s Knowledge, no party to such Intellectual Property License is in breach
or default, and no event has occurred which with notice or lapse of time would
constitute a breach or default or permit termination thereunder; and no notice
of default with respect to any such Intellectual Property License has been sent
or received by the Company.
          (e) The execution and delivery of this Agreement and performance of
the obligations of the Sellers and the Company hereunder and under the other
Operative Documents will not result in a default under or require the consent of
any other Person in respect of any Intellectual Property License, or otherwise
result in a loss or diminution of any rights of the Company or its Subsidiaries
in or to the Company Technology.
          (f) The Company, its Subsidiaries and their predecessors have taken
all reasonable measures to protect the secrecy, confidentiality and value of the
Company Technology, including, without limitation, requiring all key employees
with access to the Company Technology to execute confidentiality agreements,

16



--------------------------------------------------------------------------------



 



substantially in the form set forth on Schedule 4.10(f), and, to the Company’s
Knowledge, no such employee is in breach of or has within the past five
(5) years violated any material term of any such confidentiality agreement.
          (g) The Company, its Subsidiaries and their predecessors have secured
valid and binding written assignments substantially in the form set forth on
Schedule 4.10(g), from all employees, consultants, contractors and other Persons
(if any) who have contributed to the creation or development of any Intellectual
Property on behalf of the Company, its Subsidiaries or their predecessors, of
all rights to such contributions that the Company, its Subsidiaries or their
predecessors do not already own by operation of law.
          (h) No current or former employee, consultant or contractor of the
Company, its Subsidiaries or their predecessors has any interest in any Company
Technology, and no claim asserting such an interest has been made or, to the
Company’s Knowledge, threatened by any such employee, consultant or contractor
against the Company, its Subsidiaries or their predecessors.
     4.11 Litigation, Etc. Except as set forth on Schedule 4.11, there are no
Proceedings in respect of the Company or any of its Subsidiaries, (a) pending at
any time during the five (5) years prior to the date of this Agreement or, to
the Company’s Knowledge, currently threatened, whether at law or in equity, or
before or by any Governmental Authority against the Company or any of its
Subsidiaries, or otherwise involving any products, assets, liabilities,
properties or actions of or sold by the Company or any of its Subsidiaries, or
(b) pending or, to the Company’s Knowledge, currently threatened against any
Seller, officer, director or employee of the Company or any of its Subsidiaries
in connection with the officer’s, director’s or employee’s relationship with, or
actions taken on behalf of the Company or its Subsidiaries. Except as set forth
on Schedule 4.11, there are no pending judgments, decrees, injunctions or
Orders, or arbitration awards against or affecting the Company or any of its
Subsidiaries.
     4.12 Employees; Labor Matters. Schedule 4.12 sets forth a true and complete
list of each executive and manager of the Company and its Subsidiaries with the
job title, location of service, date of commencement of service, 2007 base
compensation and target bonus, and anticipated 2008 base compensation and target
bonus for each such executive and manager. To the Company’s Knowledge, no such
executive or manager has any present intention to terminate his or her
employment with the Company or its Subsidiaries, as applicable. Neither the
Company nor any of its Subsidiaries is a party to or bound by any collective
bargaining agreement and there are no labor unions, works councils or other
organizations representing, purporting to represent or attempting to represent
any employee of the Company or any of its Subsidiaries. No strike, slowdown,
picketing, work stoppage, concerted refusal to work overtime or other similar
labor activity has occurred, been threatened or, to the Company’s Knowledge, is
anticipated with respect to any employee of the Company or any of its
Subsidiaries. There are no labor disputes currently subject to any grievance
procedure, arbitration or litigation and there is no representation petition
pending, threatened or, to the Company’s Knowledge, anticipated with respect to
any employee of the Company or any of its Subsidiaries. Neither the Company nor
any of its Subsidiaries have engaged in any unfair labor practices within the
meaning of the National Labor Relations Act. The Company and its Subsidiaries
are in compliance in all material respects with all Applicable Laws relating to
employment and employment practices, workers’ compensation, terms and conditions
of employment, worker safety, wages and hours, civil rights, discrimination,
immigration, collective bargaining, and the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. § 2109 et seq. or the regulations promulgated
thereunder. There have been no claims of harassment, discrimination, retaliatory
act or similar actions against any employee, officer or director of the Company
or any of its Subsidiaries at any time during the past four years and, to the
Company’s Knowledge, no facts exist that could reasonably be expected to give
rise to such claims or actions. To the Company’s Knowledge, no employees of the
Company or any of its Subsidiaries are in any material respect in violation of
any term of any employment contract, non-disclosure agreement, non-competition
agreement, or any restrictive covenant to a former employer relating to the
right of any such employee to be employed by the Company or any of its
Subsidiaries because of the nature of the business conducted or presently
proposed to be conducted by the Company or any of its Subsidiaries or to the use
of trade secrets or proprietary information of others.

17



--------------------------------------------------------------------------------



 



     4.13 Benefit Plans.
          (a) Schedule 4.13(a) sets forth a true and complete list of all
Benefit Plans. No Benefit Plan is mandated by a government other than the United
States or is subject to the laws of a jurisdiction outside of the United States.
          (b) The Company has delivered to Buyer: (i) copies of all material
documents setting forth the terms of each Benefit Plan, including all amendments
thereto and all related trust documents; (ii) the three most recent annual
reports (Form Series 5500), if any, required under ERISA or the Code in
connection with each Benefit Plan; (iii) the most recent actuarial reports (if
applicable) for all Benefit Plans; (iv) the most recent summary plan
description, if any, required under ERISA with respect to each Benefit Plan;
(v) all material written contracts, instruments or agreements relating to each
Benefit Plan, including administrative service agreements and group insurance
contracts; (vi) the most recent Internal Revenue Service determination or
opinion letter issued with respect to each Benefit Plan intended to be qualified
under Section 401(a) of the Code; and (vii) all filings under the Internal
Revenue Services’ Employee Plans Compliance Resolution System Program or any of
its predecessors or the Department of Labor Delinquent Filer Program.
          (c) None of the Company, its Subsidiaries, any ERISA Affiliate or any
of their respective predecessors has ever contributed to, contributes to, has
ever been required to contribute to, or otherwise participated in or
participates in or in any way, directly or indirectly, has any Liability with
respect to any plan subject to Section 412 of the Code, Section 302 of ERISA or
Title IV of ERISA, including, without limitation, any “multiemployer plan”
(within the meaning of Sections 3(37) or 4001(a)(3) of ERISA or Section 414(f)
of the Code) or any “single-employer plan” (within the meaning of
Section 4001(a)(15) of ERISA) which is subject to Sections 4063, 4064 or 4069 of
ERISA.
          (d) With respect to each of the Benefit Plans: (i) each Benefit Plan
intended to qualify under Section 401(a) of the Code is qualified and has
received a determination letter from the Internal Revenue Service upon which it
may rely regarding its qualified status under the Code for all statutory and
regulatory changes with respect to plan qualification requirements for which the
Internal Revenue Service will issue such a letter and nothing has occurred,
whether by action or by failure to act, that caused or could cause the loss of
such qualification or the imposition of any penalty or Tax Liability; (ii) all
payments required by each Benefit Plan, any collective bargaining agreement or
other agreement, or by Applicable Law (including, without limitation, all
contributions, insurance premiums or intercompany charges) with respect to all
prior periods have been made or provided for by the Company or its Subsidiaries
in accordance with the provisions of each of the Benefit Plans, Applicable Law
and GAAP; (iii) no proceeding has been threatened, asserted, instituted or, to
the Company’s Knowledge, is anticipated against any of the Benefit Plans (other
than non-material routine claims for benefits and appeals of such claims), any
trustee or fiduciaries thereof, any ERISA Affiliate, any employee, officer,
director, shareholder or other service provider of the Company or its
Subsidiaries (whether current, former or retired), or any of the assets of any
trust of any of the Benefit Plans; (iv) each Benefit Plan complies in form and
has been maintained and operated in all material respects in accordance with its
terms and Applicable Law, including, without limitation, ERISA and the Code;
(v) neither the Company, its Subsidiaries nor, to the Company’s Knowledge, any
third party, has engaged in a non-exempt “prohibited transaction,” within the
meaning of Section 4975 of the Code and Section 406 of ERISA, with respect to
the Benefit Plans and no such “prohibited transaction” with respect to the
Benefit Plans is reasonably expected to occur as a result of any action or
inaction by the Company, its Subsidiaries or, to the Company’s Knowledge, any
third party; (vi) no Benefit Plan is under, and neither the Company nor its
Subsidiaries has received any notice of, an audit or investigation by the
Internal Revenue Service, Department of Labor or any other Governmental
Authority, and no such completed audit, if any, has resulted in the imposition
of any Tax or penalty; (vii) with respect to each Benefit Plan that is funded
mostly or partially through an insurance policy, none of the Company, its
Subsidiaries or any ERISA Affiliate has any Liability in the nature of
retroactive rate adjustment, loss sharing arrangement or other actual or
contingent Liability arising wholly or partially out of events occurring on or
before the date of this Agreement or is reasonably expected to have such
Liability with respect to periods through the Closing; and (viii) no Benefit
Plan provides post-retirement health and welfare benefits to any current or
former employee of the Company or its Subsidiaries, except as required under
Section 4980B of the Code, Part 6 of Title I of ERISA.

18



--------------------------------------------------------------------------------



 



          (e) The consummation of the transactions contemplated by this
Agreement alone, or in combination with any other event, including a termination
of any employee, officer, director, shareholder or other service provider of the
Company or its Subsidiaries (whether current, former or retired) or their
beneficiaries, will not give rise to any Liability under any Benefit Plan,
including, without limitation, Liability for severance pay, unemployment
compensation, termination pay or withdrawal Liability, or accelerate the time of
payment or vesting or increase the amount of compensation or benefits due to any
employee, officer, director, shareholder or other service provider of the
Company or its Subsidiaries (whether current, former or retired) or their
beneficiaries. No amount that could be received (whether in cash or property or
the vesting of property), as a result of the consummation of the transactions
contemplated by this Agreement, by any employee, officer, director, shareholder
or other service provider of the Company or its Subsidiaries under any Benefit
Plan or otherwise would not be deductible by reason of Section 280G of the Code
or would be subject to an excise tax under Section 4999 of the Code. Neither the
Company nor any of its Subsidiaries has any indemnity obligation on or after the
Closing for any Taxes imposed under Section 4999 or 409A of the Code.
          (f) None of the Company, its Subsidiaries, any ERISA Affiliate, or any
employee, officer, director, shareholder or other service provider of the
Company or any of its Subsidiaries has made any promises or commitments, whether
legally binding or not, to create any additional Benefit Plan, agreement or
arrangement, or to modify or change in any material way any existing Benefit
Plan.
          (g) Neither the Company nor any of its Subsidiaries has unfunded
liabilities pursuant to any Benefit Plan that is not intended to be qualified
under Section 401(a) of the Code and is an “employee pension benefit plan”
within the meaning of Section 3(2) of ERISA, a nonqualified deferred
compensation plan or an excess benefit plan. Each Benefit Plan that is a
“nonqualified deferred compensation plan” (as defined under Section 409A(d)(1)
of the Code) has been operated and administered in good faith compliance with
Section 409A of the Code from the period beginning January 1, 2005 through the
date hereof. Each Employee Option (i) has an exercise price at least equal to
the fair market value of the Company’s Common Stock on a date no earlier than
the date of the corporate action authorizing the grant, (ii) no Employee Option
has had its exercise date or grant date delayed or “back-dated,” and (iii) all
Employee Options have been issued in compliance with all Applicable Laws and
properly accounted for in all material respects in accordance with GAAP.
          (h) Any individual who performs services for the Company or any of its
Subsidiaries and who is not treated as an employee for federal income tax
purposes by the Company or its Subsidiaries is not an employee under Applicable
Law or for any purpose including, without limitation, for Tax withholding
purposes or Benefit Plan purposes. The Company and its Subsidiaries have no
Liability by reason of an individual who performs or performed services for the
Company or its Subsidiaries in any capacity being improperly excluded from
participating in a Benefit Plan. Each employee of the Company and its
Subsidiaries has been properly classified as “exempt” or “non-exempt” under
Applicable Law.
     4.14 Contracts.
          (a) Schedule 4.14(a) lists the following contracts, agreements, or
arrangements (whether written or oral) to which the Company or one of its
Subsidiaries is a party or which relate to the Business: (i) any agreement (or
group of related agreements) for the lease of real or personal property to or
from any Person; (ii) any agreement (or group of related agreements) for the
purchase or sale of raw materials, commodities, supplies, products, or other
personal property, or for the furnishing or receipt of services, the performance
of which will extend over a period of more than three (3) months, result in a
loss, or involve consideration in excess of $50,000; (iii) any agreement binding
on the Company, any of its Subsidiaries, or any of their respective employees,
officers or directors concerning confidentiality or nondisclosure; (iv) any
agreement which prohibits or restricts the Company or any of its Subsidiaries
from freely engaging in business (including the Business) anywhere in the world;
(v) any collective bargaining agreement applicable to the Company or any of its
Subsidiaries; (vi) any agreement for the employment of any individual on a
full-time, part-time, consulting, or other basis providing annual compensation
(whether in base salary, commission or bonus) in excess of $50,000 or providing
severance benefits; (vii) any contract relating to Indebtedness, if any, of the
Company or any of its Subsidiaries; (viii) any guaranty or undertaking to be
liable for the Indebtedness of others; (ix) any agreement under which the
consequences of a default or termination could result in a cost or Liability to
the Company or its Subsidiaries in excess of $50,000; (x) any other agreement
(or group of related agreements) the performance of which involves

19



--------------------------------------------------------------------------------



 



consideration in excess of $50,000 per annum for the Company or any of its
Subsidiaries; (xi) any agreement relating to ownership of or investments in any
Person (including investments in joint ventures and minority equity
investments); (xii) all agreements relating to the licensing of Intellectual
Property by the Company or any of its Subsidiaries to a third party or by a
third party to the Company or any of its Subsidiaries and all other agreements
affecting the Company’s or any of its Subsidiaries ability to use or disclose
any Intellectual Property; (xiii) all software maintenance and support
contracts; and (xiv) all other agreements which are material to the Company or
any of its Subsidiaries, or which are required for the continued operation of
the Business in the Ordinary Course of Business.
          (b) The Company has delivered to Buyer an accurate and complete copy
of each written agreement and a written summary setting forth the terms and
conditions of each oral agreement listed on Schedule 4.14(a). With respect to
each such agreement: (i) the agreement is in full force and effect; (ii) the
agreement will continue to be legal, valid, binding, and in full force and
effect on identical terms immediately following the consummation of the
transactions contemplated hereby; (iii) except as set forth on Schedule 4.14(b),
neither the Company nor any of its Subsidiaries is in breach or default, and no
event has occurred which with notice or lapse of time would constitute a breach
or default or permit termination, modification, or acceleration, under the
agreement; (iv) except as set forth on Schedule 4.14(b), the other party to such
agreement is not in breach or default, and, to the Company’s Knowledge, no event
has occurred which with notice or lapse of time would constitute a breach or
default or permit termination, modification, or acceleration, under the
agreement; and (v) no party has repudiated any provision of the agreement or
given notice that the agreement has terminated or will be terminating.
          (c) Except as set forth on Schedule 4.14(c), no consent or notice of
any third party is required under any Existing Contract for the consummation of
the transactions contemplated hereby.
     4.15 Real Property.
          (a) Neither the Company nor any of its Subsidiaries owns any real
property. Schedule 4.15(a) sets forth an accurate and complete list of all
leases, subleases, licenses, concessions and other agreements (written or oral)
(the “Leases”), pursuant to which the Company or its Subsidiaries holds a
leasehold or subleasehold estate in, or is granted a license, concession, or
other right to use or occupy, any land, buildings, improvements, fixtures or
other interest in real property which is used in the operation of the Business.
The Company has delivered to Buyer an accurate and complete copy of each of the
Leases (including any and all amendments thereof), and in the case of any oral
Lease, a written summary of the terms of such Lease. The Company and each of its
Subsidiaries enjoys peaceful and undisturbed possession under all Leases to
which it is a party. All improvements made by or on behalf of the Company and
its Subsidiaries on the real property leased by them have been made or performed
in accordance with all Applicable Laws. All portions of those buildings and
structures leased by the Company or the Subsidiaries are in good condition of
maintenance and repair and are adequate, sufficient and suitable for their
present uses and purposes.
          (b) Except as set forth on Schedule 4.15(b), with respect to each of
the Leases: (i) such Lease is legal, valid, binding, enforceable and in full
force and effect; (ii) the transactions contemplated by this Agreement do not
require the consent of any other party to such Lease, will not result in a
breach of or default under such Lease, or otherwise cause such Lease to cease to
be legal, valid, binding, enforceable and in full force and effect on identical
terms following the Closing; (iii) neither the Company nor any other party to
the Lease is in breach or default under such Lease, and no event has occurred or
circumstance exists which, with the delivery of notice, passage of time or both,
would constitute such a breach or default or permit the termination,
modification or acceleration of rent under such Lease; (iv) neither the Company
nor any of its Subsidiaries have received notice that a security deposit or
portion thereof has been deposited with respect to such Lease or has been
applied in respect of a breach or default under such Lease which has not been
re-deposited in full; (v) there are no disputes with respect to such Lease; and
(vi) neither the Company nor any of its Subsidiaries have assigned, subleased,
mortgaged, deeded in trust or otherwise transferred or encumbered such Lease or
any interest therein.
     4.16 Compliance with Laws. Except as set forth on Schedule 4.16, the
Company, each of its Subsidiaries and all operations relating to the Business
have been and are in compliance in all material respects with all Applicable
Laws to its business or operations. To the Company’s Knowledge, there is no
pending or

20



--------------------------------------------------------------------------------



 



anticipated change in any Applicable Laws that if enacted would be reasonably
likely to adversely affect the Company, any of its Subsidiaries or any of their
assets, properties or operations. Without limiting the generality of the
foregoing, there is not and never has been any Environmental Condition: (i) at
the premises at which the Business has been conducted by the Company, any of its
Subsidiaries or any of their predecessors, (ii) (A) at any property owned,
leased, occupied or operated at any time by the Company or any of its
Subsidiaries or (B) at any property owned, leased, occupied or operated at any
time by any Person controlled by the Company, any of its Subsidiaries or any
predecessor of any of them in connection with the Business, or (iii) at any
property at which wastes have been deposited or disposed by, from or at the
behest or direction of any of the foregoing in connection with the Business. The
Company and its Subsidiaries have never received written notice of any such
Environmental Condition.
     4.17 Insurance. The Company has delivered to Buyer accurate and complete
copies or schedules of all policies of insurance covering occurrences or claims
made on or prior to the date hereof and maintained by the Company or its
Subsidiaries. All of the Company’s and its Subsidiaries’ insurance policies are
in full force and effect, and neither the Company nor any of its Subsidiaries is
in default with respect to its obligations under any of such insurance policies
and all billings for premiums with respect to such insurance have been paid.
Except as set forth on Schedule 4.17, neither the Company nor any of its
Subsidiaries have any self-insurance or co-insurance programs.
     4.18 Permits. Schedule 4.18 sets forth an accurate and complete list of all
Permits which the Company and its Subsidiaries presently hold, and the Company
and its Subsidiaries are in full compliance with all terms and conditions
thereof. Such Permits are in full force and effect, free from violations, and
the assets and properties of the Company and its Subsidiaries are being used in
accordance with all such Permits. To the Company’s Knowledge, the Company and
its Subsidiaries have all Permits necessary to operate the Business on the real
property leased or subleased by it. No suspension or cancellation of any of the
Company’s or its Subsidiaries’ Permits is pending or, to the Company’s
Knowledge, threatened.
     4.19 Brokers. Except as set forth on Schedule 4.19, no agent, broker,
investment banker, person or firm acting on behalf of the Company, any of the
Company’s Affiliates or under the authority of the Company is or will be
entitled to any broker’s or finder’s fee or any other commission or similar fee
directly or indirectly from any of the parties to this Agreement in connection
with any of the transactions contemplated by this Agreement.
     4.20 Customer Contracts. None of the obligations of any of the customers of
the Company or its Subsidiaries are subject to any valid rights of offset, on
account of events occurring prior to Closing. Neither the Company nor any of its
Subsidiaries have notice of any customer either planning to terminate any of its
contracts with the Company or any of its Subsidiaries, or requesting an audit as
relates to any of its contracts with the Company or its Subsidiaries. Except as
set forth on Schedule 4.20, none of the Company’s customers has made, or has
threatened, any material claim against the Company or its Subsidiaries.
     4.21 Customers and Suppliers. The Company has provided Buyer with an
accurate and complete list of the names of all material customers and material
suppliers of the Company and its Subsidiaries (on a consolidated basis by dollar
volume of sales to such customers) for the twelve month period immediately
preceding the date of this Agreement. Except as set forth on Schedule 4.21,
neither the Company nor any of its Subsidiaries have received any indication
from any material customer of the Company or its Subsidiaries to the effect that
such customer will stop, materially decrease the rate of, or materially change
the terms (whether related to payment, price or otherwise) with respect to,
buying materials, products or services from the Company or its Subsidiaries, or
Buyer (whether as a result of the consummation of the transactions contemplated
hereby or otherwise), and there are no disputes with any material customer of
the Company or its Subsidiaries. Except as set forth on Schedule 4.21, neither
the Company nor any of its Subsidiaries have received any indication from any
material supplier of the Company or its Subsidiaries to the effect that such
supplier (i) is planning to implement any material price changes other than in
the ordinary course of business or will stop or (ii) is terminating, canceling
or threatening to terminate or cancel any commitments, contracts or arrangements
with the Company, and there are no disputes with any material supplier of the
Company or its Subsidiaries.
     4.22 Accounts Receivable. Each accounts and notes receivable (whether
current or non-current) of the Company and its Subsidiaries, including trade
account receivables outstanding as of the Closing Date and any

21



--------------------------------------------------------------------------------



 



other rights to receive payment in respect of services and/or sales by the
Company and its Subsidiaries prior to the Closing Date, constitutes a bona fide
receivable resulting from a bona fide sale to a customer in the Ordinary Course
of Business on commercially reasonable terms and is not subject to any valid
counterclaim or setoff.
     4.23 Banking Information. Schedule 4.23 accurately lists the names and
addresses of every bank or other financial institution in which the Company or
any Subsidiary maintains an account or in which an account is maintained for the
benefit of the Company or any Subsidiary (whether checking, saving or
otherwise), lock box or safe deposit box, and the account numbers and names of
Persons having signing authority or other access thereto.
     4.24 Unlawful Payments. The Company and its Subsidiaries have not, and no
officer, member, manager, agent, employee or other Person acting on their behalf
has, in the course of his or her actions for or on behalf of the Company or any
Subsidiary, used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; made
any direct or indirect unlawful payment to any foreign or domestic government
official or employee from corporate funds; or made any bribe, unlawful rebate,
payoff, influence payment, kickback or other unlawful payment to any Person.
     4.25 Affiliate Transactions. Except as set forth on Schedule 4.25 or those
between the Company and any of its wholly-owned Subsidiaries or between or among
the Company’s wholly-owned Subsidiaries, there are no agreements, commitments or
other transactions between the Company or any of its Subsidiaries, on the one
hand, and any officer, director, equity holder (including any of the Sellers),
any respective family member of any of the foregoing, Affiliate of the Company
or any of its Subsidiaries, on the other hand.
     4.26 Accuracy of Information Furnished. No representation, statement, or
information contained in this Agreement (including the Schedules) or any
Operative Document executed in connection herewith or delivered pursuant hereto
or thereto or made available or furnished to Buyer or its representatives by the
Company contains or will contain any untrue statement of a material fact or
omits or will omit any material fact necessary to make the information contained
therein not misleading. The Company has provided Buyer with accurate and
complete copies of all documents listed or described in the Schedules hereto.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
     Each Seller (solely as to such Seller and not as to any other Seller)
represents and warrants to Buyer, as of the date hereof and as of the Closing
Date, as follows:
     5.1 Authority; Binding Agreements. Seller has the requisite capacity, power
and authority to execute and deliver this Agreement and the Operative Documents
to which Seller is a party and to consummate the transactions contemplated
hereby and thereby. This Agreement and the Operative Documents to which Seller
is a party have been, or will be, duly executed and delivered by Seller and
constitute, and will constitute, a valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms.
     5.2 Conflicts, Consents. Neither the execution, delivery or performance by
Seller of this Agreement, nor any of the other Operative Documents to which
Seller is a party, nor the consummation by Seller of the transactions
contemplated hereby or thereby will (i) require any filing with, or permit,
authorization, consent or approval of, any Governmental Authority, (ii) result
in a violation or breach of, or constitute (with or without due notice or lapse
of time or both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration) under any of the terms, conditions or provisions
of any loan or credit agreement, note, bond, mortgage, indenture, permit,
concession, franchise, license, lease, contract, agreement or other instrument
or obligation to which Seller is a party or by which any of Seller’s properties
or assets may be bound or (iii) violate any order, writ, injunction, decree,
law, statute, rule or regulation applicable to Seller, or any of Seller’s
properties or assets.

22



--------------------------------------------------------------------------------



 



     5.3 Litigation. There is no suit, claim, action, proceeding or
investigation pending or, to the knowledge of Seller, threatened against Seller
that could reasonably be expected to adversely affect Seller’s performance under
this Agreement or prevent or materially delay the Closing. Seller is not subject
to any outstanding order, writ, injunction or decree that could materially and
adversely affect Seller’s performance under this Agreement.
     5.4 Title. Seller owns, of record and beneficially, as of the date hereof
and will own, of record and beneficially, immediately prior to the Closing, the
number of Shares as are set forth next to Seller’s name on Schedule 4.4(b).
Except as set forth on Schedule 4.4(b), there are no outstanding shares of
Common Stock or any other rights or other commitments entitling Seller to
purchase or acquire any shares of capital stock of the Company or any security
convertible into or exchangeable for shares of capital stock of the Company, nor
has Seller entered into any agreement with respect to any of the foregoing.
There are no irrevocable proxies and no voting agreements to which Seller is a
party with respect to any shares of the capital stock or other voting securities
of the Company held by Seller.
     5.5 Investment Representations.
          (a) Seller is acquiring the Restricted Shares for investment for his
own account, not as a nominee or agent, and not with a view to the sale or
distribution of any part thereof, and Seller has no present intention of
selling, granting participation in, or otherwise distributing the same. Seller
has no contract, undertaking, agreement, or arrangement with any Person to sell,
transfer or grant participations to such Person, or to any third party, with
respect to any of the Restricted Shares to be acquired by Seller.
          (b) Seller understands that the Restricted Shares have not been
registered under the Securities Act on the grounds that the sale provided for in
this Agreement and the issuance of securities hereunder is exempt from
registration under the Securities Act, and that Buyer’s reliance on such
exemption is predicated in part on the representations set forth herein.
          (c) Seller represents that he is an “accredited investor,” as defined
under Regulation D of the Securities Act, has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of his purchase of the Restricted Shares, and has the ability to bear the
economic risks of such purchase.
          (d) Seller has been afforded (i) the opportunity to ask such questions
as it has deemed necessary of, and to receive answers from, Representatives of
the Buyer concerning the terms and conditions of the issuance of the Restricted
Shares pursuant to the terms of this Agreement and the merits and risks of
investing in the Restricted Shares; (ii) access to information about Buyer and
Buyer’s financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment,
including the SEC Reports; and (ii) the opportunity to obtain such additional
information that Buyer possesses or can acquire without unreasonable effort or
expense that is necessary for Seller to make an informed investment decision
with respect to such investment.
          (e) Since November 1, 2007 Seller has not, directly or indirectly, nor
has any Person acting at Seller’s direction, engaged in any transactions in the
securities of Buyer (including, without limitation, any “short sales” as defined
in Rule 3b-3 of the Securities Exchange Act of 1934, as amended, or any direct
or indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps and similar arrangements (including on a total return basis), or
any sales or other transactions through non-US broker dealers or foreign
regulated brokers having the effect of hedging securities of Buyer).
     5.6 Accuracy of Information Furnished. No representation, statement, or
information contained in this Agreement (including the Schedules) or delivered
pursuant hereto or made available or furnished to Buyer or its representatives
by Seller contains any untrue statement of a material fact or omits any material
fact necessary to make the information contained therein not misleading.

23



--------------------------------------------------------------------------------



 



     5.7 Agreement for Arbitration and Split of Pro Rata Shares The Company has
provided to Buyer an accurate and complete copy of the Sellers’ Agreement for
Arbitration and Pro Rata Splits” between Sellers dated June 9, 2008 executed and
delivered among Sellers previously and represents that such agreement shall be
in full force and effect at and as of the Closing, without amendment or
modification.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer represents and warrants to the Sellers and the Company, as of the
date hereof and as of the Closing Date, as follows:
     6.1 Organization and Power. Buyer (a) is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and (b) has all requisite corporate power and authority to own, lease and
operate its properties and to carry on its business as now being conducted.
     6.2 Authority; Binding Agreements. The execution and delivery of this
Agreement and the other Operative Documents to which Buyer is a party and the
consummation of the transactions contemplated by this Agreement and the other
Operative Documents to which it is a party have been duly and validly authorized
by all necessary entity action on the part of Buyer. Buyer has all requisite
corporate power and authority to enter into this Agreement and the other
Operative Documents to which it is a party and to consummate the transactions
contemplated by this Agreement and the other Operative Documents to which it is
a party. This Agreement and the other Operative Documents to which it is a party
have been, or upon execution and delivery thereof will be, duly executed and
delivered by Buyer. This Agreement is, and the other Operative Documents to
which it is a party upon the execution and delivery thereof will be, valid and
binding obligations of Buyer, enforceable against it in accordance with their
respective terms.
     6.3 Conflicts; Consents. The execution and delivery of this Agreement, the
Operative Documents to which it is a party, the consummation of the transactions
contemplated hereby and thereby and compliance by Buyer with the provisions of
this Agreement and the other Operative Documents to which it is a party, do not
and will not (a) conflict with or result in a breach of the certificate of
incorporation or bylaws of Buyer, (b) constitute a breach of, or default
(whether with notice or lapse of time, or both) under, or, result in the
termination or cancellation of or acceleration of the performance required by,
or require any consent, authorization or approval under, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument to which Buyer is a party or by which Buyer or any of Buyer’s
properties or assets, are bound or affected, or (c) violate any law, statute,
rule or regulation or order, writ, injunction or decree applicable to Buyer or
its properties or assets. No consent or approval by, or any notification of or
filing with, any Person is required in connection with the execution, delivery
and performance by Buyer of this Agreement, the other Operative Documents to
which it is a party or the consummation of the transactions contemplated by this
Agreement or the other Operative Documents to which it is a party.
     6.4 Restricted Shares. As of the Closing, the Restricted Shares shall have
been duly authorized by all required action on the part of Buyer. The Restricted
Shares, when issued in accordance with this Agreement, will be duly issued and
free and clear of all encumbrances. Assuming the representations and warranties
of the Sellers contained in Sections 5.5 are true and correct, the issuance by
Buyer of the Restricted Shares to be issued to the Sellers pursuant to this
Agreement is exempt from registration under the Securities Act.
     6.5 Litigation, Etc. There is no suit, claim, action, proceeding or
investigation pending or, to the knowledge of Buyer, threatened against Buyer
that would reasonably be expected to adversely affect Buyer’s performance under
this Agreement or prevent or materially delay the Closing. Buyer is not subject
to any outstanding order, writ, injunction or decree that would reasonably be
expected to affect Buyer’s performance under this Agreement.

24



--------------------------------------------------------------------------------



 



     6.6 Brokers. Buyer has no liability or obligation to pay any broker’s,
finder’s, financial advisor’s or other similar fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of Buyer.
ARTICLE VII
ADDITIONAL AGREEMENTS AND COVENANTS
     7.1 Expenses. The Sellers shall bear their (and the Company’s) costs, fees
and expenses, including attorney, investment banker, broker, accountant and
other Representative and consultant fees, incurred in connection with the
execution and negotiation of this Agreement and the other Operative Documents
and the consummation of the transactions contemplated hereby and thereby (the
“Sellers’ Transaction Expenses”). All of the Sellers’ Transaction Expenses shall
have been paid as of the Closing and shall be sole responsibility of the
Sellers. Buyer shall bear its own costs, fees and expenses, including attorney,
investment banker, broker, accountant and other Representative and consultant
fees, incurred in connection with the execution and negotiation of this
Agreement and the other Operative Documents and the consummation of the
transactions contemplated hereby and thereby.
     7.2 Conduct of Business Pending Closing.
          (a) From the date of this Agreement until the Closing Date, except as
otherwise expressly consented to in advance by Buyer in writing, the Company
shall, and the Sellers shall cause the Company and each of its Subsidiaries to
(i) not sell, transfer or otherwise dispose of any of its assets except the sale
of goods and services in the Ordinary Course of Business, (ii) maintain in the
Ordinary Course of Business the operations of the Company and its Subsidiaries
prior to the Closing Date and shall conduct and operate the Company and its
Subsidiaries in the Ordinary Course of Business (including timely payment of
accounts payable, purchase of inventory, performance of all necessary
maintenance and repairs, making capital expenditures and collection of accounts
receivable), (iii) take all necessary measures to preserve and maintain in good
repair and condition all of its assets and properties, (iv) not enter into,
modify or negotiate the terms of any material contracts, including, without
limitation, the Leases, (v) not take any action to amend the articles of
incorporation, bylaws or other constitutive documents of the Company or its
Subsidiaries, (vi) not issue, sell or otherwise dispose of any of its authorized
but unissued capital stock, redeem any issued and outstanding capital stock of
the Company or its Subsidiaries or issue any option to acquire capital stock of
the Company or its Subsidiaries or any securities convertible into or
exchangeable for capital stock of the Company or its Subsidiaries, (vii) not
declare or pay any dividend or make any other distribution in cash or property
on the Company’s capital stock, (viii) not, directly or indirectly, cause or
permit any state of affairs, action or omission that constitutes, or could lead
to, a Material Adverse Change, (ix) preserve intact the Business, to keep
available the services of its current employees and agents and to maintain its
relations and good will with its suppliers, customers, distributors and any
others with whom or with which it has business relations, (x) not enter into any
employment contract with any officer or employee, modify the terms of any
existing employment contract or make any loan to or enter into any transaction
of any other nature with any of the Company’s or its Subsidiaries’ officers or
employees or other service providers, (xi) not commit to pay any bonus, pension,
retirement allowance, severance, or termination pay or grant any equity
compensation or any increase in base compensation or employee benefits to its
employees outside of the Ordinary Course of Business, (xii) not enter into,
adopt, amend, modify or terminate any bonus, profit sharing, incentive,
severance or similar Existing Contract for the benefit of any of its employees
or other service providers (or take any such action with respect to any Benefit
Plan, except as may be required to ensure such Benefit Plan’s compliance with
Applicable Law), (xiii) hire any new employees, except in the Ordinary Course of
Business with respect to employees with an annual base salary and incentive
compensation opportunity not to exceed $100,000, (xiv) maintain and not allow to
lapse or become abandoned or grant any exclusive rights in and to any Company
Intellectual Property, (xv) provide Buyer with an update of any material
developments regarding its relationship with any top-ten customer of the Company
or its Subsidiaries, (xvi) maintain in effect all material insurance policies,
including the payment of all premiums as they become due, (xvii) not make any
Tax election or rescind or change any Tax election or adopt or change any method
of accounting, not enter into any settlement of or compromise any material Tax
liability, not change any annual Tax accounting period, not enter into a closing
agreement for any Tax, not surrender any right to any Tax refund, not file any
amended Tax Return or refund claim

25



--------------------------------------------------------------------------------



 



with respect to any Tax, or not prepare any Tax Return that is filed before the
Closing Date in a manner inconsistent with prior practices applicable to the
preparation of such Tax Returns and (xvii) not take any action inconsistent with
this Agreement or with the consummation of the Closing.
          (b) The Sellers’ Representative and Buyer shall (i) confer on a
regular basis with each other, (ii) report (to the extent permitted by
Applicable Law and any applicable confidentiality agreement) to each other on
operational matters of the Company and its Subsidiaries and (iii) promptly
advise each other orally and in writing of (A) any representation or warranty
made by it contained in this Agreement becoming untrue or inaccurate in any
respect such that the conditions set forth in Section 8.1(c) or Section 8.2(a)
would not be satisfied, (B) the failure by either to comply with or satisfy in
any respect any covenant, condition or agreement required to be complied with or
satisfied by it under this Agreement, (C) any change, event or circumstance that
would reasonably be expected to have a Material Adverse Effect or on a party’s
ability to consummate transactions contemplated hereby in a timely manner,
(D) any written notice or other written communication from any Person alleging
that the consent of such Person is or may be required in connection with the
transactions contemplated hereby, (E) any written notice or other written
communication from any Governmental Authority in connection with the
transactions contemplated hereby or (F) the commencement of any Proceeding or,
to the Company’s Knowledge, threatened against, relating to or involving or
otherwise affecting the Company or any of its Subsidiaries which, if pending on
the date of this Agreement, would have been required to have been disclosed
pursuant to ARTICLE IV or which relates to the consummation of the transactions
contemplated hereby; provided that no such notification shall affect the
representations, warranties, covenants or agreements of the parties or the
conditions to the obligations of the parties under this Agreement.
     7.3 Access and Information. From the date of this Agreement until the first
to occur of the Closing Date or the termination of this Agreement, the Company
shall permit Buyer and its Representatives to make all investigations and
inspections of the Company and its Subsidiaries, the books and records of the
Company and its Subsidiaries and all other documents and information requested
by Buyer related to the Company or its Subsidiaries, and to make copies of such
information as Buyer reasonably deems necessary. This access and investigation
shall be made upon reasonable notice and at reasonable places and times. No
investigation or inspection pursuant to this Section 7.3 shall in any way affect
or diminish any of the representations or warranties made by any party in this
Agreement or the conditions to the obligations of the respective parties to
consummate the transactions contemplated by this Agreement.
     7.4 Public Announcements. Buyer may issue a press release or other
announcement of this Agreement, the other Operative Documents and the
transactions contemplated hereby and thereby in such form as shall be determined
by Buyer in its sole discretion, provided that Buyer shall provide the Sellers’
Representative with the contents of any such press release and a reasonable
opportunity to comment thereon prior to its public release, except to the extent
that a requirement of any Applicable Law renders it impracticable to consult
with Sellers’ Representative in advance of such release. None of the Company,
its Subsidiaries, the Sellers or their respective Affiliates, officers, members,
employees or agents shall issue or cause the issuance or the publication of any
press release or any other public statement or announcement with respect to this
Agreement, the other Operative Documents or the transactions contemplated hereby
or thereby, without the prior review and written consent of Buyer in each
specific instance.
     7.5 Exclusivity. Between the date hereof and the Closing Date, neither the
Company, its Subsidiaries, nor the Sellers shall, nor shall they permit any of
their respective officers, directors, Affiliates, agents or representatives to,
directly or indirectly, (a) solicit, initiate or encourage inquiries or
proposals or conduct or engage in any discussions or negotiations to enter into
any agreement or understanding, with any other person or entity relating to a
merger, business combination, recapitalization or similar corporate event
involving the Company or its Subsidiaries, or relating to the sale of any of the
capital stock of the Company or any material portion of the assets of the
Company or its Subsidiaries or (b) disclose any nonpublic information relating
to the Company or its Subsidiaries, or afford access to the properties or the
books and records of the Company or its Subsidiaries, to any other person or
entity that may be considering any such transaction. The Company shall promptly
(and in any event within twenty-four (24) hours) notify Buyer of its receipt of
any inquiries or proposals regarding any such transaction.

26



--------------------------------------------------------------------------------



 



     7.6 Fulfillment of Conditions. Each party shall take all commercially
reasonable steps necessary or desirable and proceed diligently and in good faith
to satisfy each of the conditions to the obligations to the other parties in
this Agreement.
     7.7 Covenant Not to Compete by Majority Shareholder. As a material
inducement to cause Buyer to enter into this Agreement, the Majority Shareholder
agrees that for a period of two (2) years from and after the Closing Date, he
will not engage, whether as an officer, director, consultant, advisor, agent,
employee, partner, member, shareholder, participant, owner, lender, guarantor,
investor or otherwise, in the United States, directly or indirectly in a
Competing Business. If the final judgment of a court of competent jurisdiction
declares that any term or provision of this Section 7.7 is invalid or
unenforceable, the Majority Shareholder and Buyer agree that this Section 7.7
shall automatically be deemed modified to reduce the scope, duration, or area of
the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified.
     7.8 Non-Solicitation Covenant by Majority Shareholder. The Majority
Shareholder agrees that for a period of two (2) years after the Closing Date, he
shall not, directly or indirectly, (a) contact or solicit any customer of the
Company or its Subsidiaries for the purpose of (i) diverting or influencing any
such customer to purchase any products or services from a Competing Business or
(ii) marketing, selling, distributing or providing any product or service that
is, or is proposed to be, marketed, sold, distributed or provided by the Company
or its Subsidiaries as of the Closing Date (or that was contemplated as of such
date); (b) interfere with, disrupt or attempt to disrupt, any present or
prospective relationship, contractual or otherwise, between the Company or its
Subsidiaries and any vendor, supplier, dealer, distributor, customer, employee,
consultant or other Person having business dealings with the Company or its
Subsidiaries; or (c) hire or solicit for employment as an employee or consultant
or in any similar capacity any person who is or was an employee or director of,
or advisor or consultant to, the Company or any of its Subsidiaries at the time
of Closing or at any time during the twelve (12) months preceding the time of
Closing, without the written consent of Buyer, until such time as such Person
has been separated from the Company or its Subsidiaries for a period of at least
one (1) year.
     7.9 Confidential Information. Majority Shareholder agrees that he shall not
at any time use or disclose to or for the benefit of any Person other than
Buyer, the Company or the Subsidiaries, any information, knowledge or data
relating to the Business (including, without limitation, information relating to
accounts, financial dealings, transactions, trade secrets, intangibles, customer
lists, pricing lists, processes, plans and proposals), whether or not marked or
otherwise identified as confidential or secret. The foregoing restrictions shall
cease to apply to any Business information, knowledge or data that becomes
publicly known without disclosure by Majority Shareholder.
     7.10 Acknowledgments by the Majority Shareholder. The Majority Shareholder
acknowledges that, in view of the nature of the Business and the business
objectives of Buyer in entering into this Agreement and the transactions
contemplated hereby, the restrictions contained in Sections 7.7, 7.8 and 7.9 are
reasonably necessary to protect the legitimate business interests of Buyer and
that any violation of such restrictions will result in irreparable injury to
Buyer, the Company and the Subsidiaries for which damages will not be an
adequate remedy. The Majority Shareholder therefore acknowledges that, if any
such restrictions are violated, Buyer and/or the Company, the Subsidiaries and
any of their Affiliates shall be entitled to preliminary and injunctive relief
against the Majority Shareholder as well as to an equitable accounting of
earnings, profits and other benefits arising from such violation.
     7.11 Seller Release. Effective as of the Closing, each Seller on behalf of
itself and each of its Affiliates hereby releases and forever discharges the
Company, each of its Subsidiaries and their respective officers, directors,
shareholders and Affiliates, from any and all actions, causes of action, suits,
debts, accounts, claims, contracts, demands, agreements, controversies,
judgments, obligations, damages and liabilities of any nature whatsoever in law
or in equity, whether currently known or unknown, suspected or claimed, whether
pursuant to contract, statute or otherwise, in each case, arising out of events
occurring on or prior to the Closing; provided, however, that the foregoing
release shall specifically not apply to the Company’s obligations under any of
the Employment Agreements or the Glick Notes.

27



--------------------------------------------------------------------------------



 



     7.12 Transfer of Title. The Sellers shall, at any time from and after the
Closing, upon the reasonable request of Buyer and at Buyer’s expense, do,
execute, acknowledge and deliver, and cause to be done, executed, acknowledged
and delivered, all such further acts, deeds, assignments, transfers,
conveyances, powers of attorney or assurances as may be reasonably required to
transfer, convey, grant and confirm to and vest in Buyer good title to all of
the Shares, free and clear of all Liens.
     7.13 Interim Financial Statements and Reports. As promptly as practicable
and in any event no later than thirty (30) days after the end of each calendar
month ending after the date hereof and before the Closing Date (other than the
last calendar month), the Company will deliver to Buyer true and complete copies
of the unaudited balance sheet of the Company and its Subsidiaries and the
related statement of profit and losses for the Company and its Subsidiaries as
of and for such calendar month and the portion of the fiscal year then ended
together with the notes, if any, relating thereto, which financial statements
shall be prepared on a basis consistent with the Financial Statements. As
promptly as practicable, the Company will also deliver to Buyer true and
complete copies of such other regularly-prepared financial statements, reports
and analyses as may be prepared by the Company and its Subsidiaries.
     7.14 Legending of Restricted Shares. Each Seller agrees to the imprinting,
so long as is required by this Section 7.14, of the following legends on any
certificate evidencing Restricted Shares (with such corrections or changes
thereto as may be agreed by the Sellers’ Representative and Buyer):
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933. THE SHARES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT
BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SHARES UNDER THE SECURITIES ACT OF 1933 OR AN
OPINION OF COUNSEL THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.”
Certificates evidencing Restricted Shares shall not be required to contain such
legend or any other legend (a) following any sale of such Restricted Shares
under any registration statement effective under the Securities Act or pursuant
to Rule 144 of the Securities Act or (b) if such Restricted Shares are otherwise
eligible for sale under Rule 144 of the Securities Act. At such time as a legend
is no longer required for any Restricted Shares, Buyer will, upon the request of
any Seller and upon delivery by such Seller to Buyer or Buyer’s transfer agent
of a legended certificate representing such Restricted Shares and, if reasonably
requested by Buyer, a legal opinion reasonably satisfactory to Buyer regarding
the removal of such legend, deliver or cause to be delivered to such Seller a
certificate representing such Restricted Shares that is free from all
restrictive and other legends.
     7.15 WARN Act With respect to all employees of the Company and its
Subsidiaries, the Company and/or any of its Subsidiaries shall be responsible
for providing any notices required to be given and otherwise complying with the
Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2109 et seq. or
the regulations promulgated thereunder (the “WARN Act”) or similar statutes or
regulations of any jurisdiction relating to any plant closing or mass layoff (or
similar triggering event) caused by the Company or any of its Subsidiaries
before the Closing, and Buyer shall have no responsibility or liability under
the WARN Act (or any other similar statute or regulation) to Company employees
with respect to any such plant closings, mass layoffs and similar events
occurring prior to the Closing. Schedule 7.15 contains a true and complete list
of the names and the sites of employment or facilities of those individuals who
suffered an “employment loss” (as defined in the WARN Act) at any site of
employment or facility of the Company or any of its Subsidiaries during the
90-day period prior to the date of this Agreement. Schedule 7.15 shall be
updated immediately prior to the Closing with respect to the 90-day period prior
to the Closing. Prior to the Closing, the Company agrees to provide any notice
required under the WARN Act to any employee of the Company or its Subsidiaries
as may be reasonably requested by Buyer in writing, in anticipation of any plant
closing or mass layoff anticipated to occur after the Closing.
      7.16 Company 401(k) Plans. If requested by Buyer at least five days prior
to the Closing, the Company shall terminate any and all Benefit Plans intended
to qualify under Section 401(a) of the Code that include a cash or deferred
arrangement intended to satisfy the provisions of Section 401(k) of the Code,
effective not later than the day immediately preceding the Closing. In the event
that Buyer requests that such 401(k) plan(s) be terminated, the Company shall
provide Buyer with evidence that such 401(k) plan(s) have been terminated
pursuant to resolutions of the Board of Directors of the Company (the form and
substance of which shall be subject to review

28



--------------------------------------------------------------------------------



 



and approval by Buyer) not later than the day immediately preceding the Closing.
     7.17 Release of Debt. On or prior to December 31, 2008, Buyer shall:
(i) use commercially reasonable efforts to cause Felber/Glick, LLC, Stephen
Glick, John E. O’Rourke and Diana Felber to be released from any and all
obligations in connection with that certain General Indemnity Agreement in favor
of Arch Insurance Company, dated February 5, 2007; (ii) cause Stephen Glick,
Diana Felber, and Felber/Glick, LLC to be released from any and all guarantees
and any collateral provided in favor of Wachovia in connection with the Line of
Credit, the Term Loan, and/or the new loan agreement and promissory notes that
the Company has delivered or is delivering to Wachovia at or near the time of
the Closing; (iii) use commercially reasonable efforts to cause Stephen Glick,
Diana Felber, and Felber/Glick, LLC to be released from any and all guarantees
in favor of LBP Kenton, LLC.
     7.18 Parent Company Guarantee. All other provisions of this Agreement and
the other Operative Documents notwithstanding, and solely to and for the benefit
of each Seller and Diana Felber and Felber/Glick LLC and each of them and no
other, Buyer hereby unconditionally and irrevocably guarantees the Company’s and
each of its subsidiaries prompt and faithful payment and performance of the
Company’s and each of its subsidiaries present, and future obligations under the
following agreements:
          (a) the Employment Agreements;
          (b) the Glick Notes;
          (c) any and all construction surety bonds and bonded construction
contracts listed in Schedule 7.18, for which the Sellers or Diana Felber or
Felber/Glick LLC or any of them now have, or will in the future have,
liabilities in their capacities as indemnitors under the General Agreement of
Indemnity with Arch Insurance Company; and
          (d) any and all leases and other contracts or commitments listed in
Schedule 7.18, for which the Sellers or Diana Felber or Felber/Glick LLC or any
of them now have, or will in the future have, liability to any third parties as
guarantors or endorsers or accommodation parties for the Company or any of its
subsidiaries.
     7.19 Future Bond Requirements.
          (a) After the Closing, Buyer and the Company agree to use commercially
reasonable efforts to obtain construction bonds and bonding capacity for the
Company from construction surety bonding companies using such collateral and on
such other terms and conditions that will make it unnecessary for Stephen Glick
or John O’Rourke to continue to provide any guarantees, agreements of indemnity,
or collateral in support of the Company’s bonds or bonding capacity (“General
Agreements of Indemnity”).
          (b) To the extent, if any, that the Company’s construction surety
bonding companies require General Agreements of Indemnity from Stephen Glick or
John O’Rourke as a condition to the issuance of construction surety bonds for
the Company or the execution of bonded construction contracts by the Company,
Stephen Glick and John O’Rourke agree to execute and deliver any and all General
Agreements of Indemnity at the Company’s request after the Closing Date. Stephen
Glick and John O’Rourke will have no obligation to deliver and execute or leave
in place any General Agreements of Indemnity on and after January 1, 2009,
provided, however, that all existing General Agreements of Indemnity shall
remain in place and in effect as to construction surety bonds that are issued
for specific projects before January 1, 2009 in reliance on the General
Agreements of Indemnity.
          (c) All other provisions of this Agreement notwithstanding, Buyer
agrees to fully defend indemnify, and hold harmless Stephen Glick and John
O’Rourke from and against any and all charges, complaints, actions, suits,
proceedings, hearings, investigations, claims, demands, judgments, orders,
decrees, stipulations, injunctions, damages, dues, penalties, fines, costs,
amounts paid in settlement, liabilities, obligations, taxes, liens, losses,
expenses, and fees (including, without limitation, reasonable attorneys’,
consultants and experts fees and court costs) which result from, arise out of or
relate to the General Agreements of Indemnity. Without limiting the

29



--------------------------------------------------------------------------------



 



generality of the foregoing, the Buyer shall be obligated to fully defend,
indemnify and hold harmless Stephen Glick and John O’Rourke against the costs
and expenses of defending any action, demand or claim against or affecting
Stephen Glick and John O’Rourke, arising out of or relating to the General
Agreements of Indemnity, which, if true or successful, would give rise to an
indemnifiable claim hereunder, even if such action, demand or claim ultimately
proves to be untrue or unfounded.
          (d) After the Closing, Buyer agrees to use commercially reasonable
efforts to be a guarantor of each bond that is issued to the Company or its
subsidiaries.
     7.20 Delivery of Additional Agreements. Within one (1) week from the
Closing Date:
          (a) Buyer shall deliver to each Seller (except for Glick) a duly
executed Stock Option Agreement, in the form and for a number of shares
acceptable to each Seller; and
          (b) Buyer shall implement and execute a plan to deliver options to
certain key employees in accordance with the terms agreed to by Buyer and
Sellers’ Representative (the “Key Employee Stock Participation Agreement”).
     7.21 Restricted Shares. Immediately following the Closing Date, the Buyer
shall order all certificates evidencing the Restricted Shares to be issued to
such Seller from the Buyer’s transfer agent and Buyer shall deliver and issue
such certificates immediately upon receipt, in the name of such Seller, free and
clear of all encumbrances (other than the restrictions and limitations imposed
by this Agreement).
     7.22 Glick Notes. The Buyer agrees that it will not take any action, nor
cause the Company to take any action to invalidate or challenge the validity of
the Glick Notes. The Buyer agrees that it will cause the Company to repay the
Glick Notes in the accordance with the terms of each note.
ARTICLE VIII
CONDITIONS PRECEDENT
     8.1 Conditions to Obligations of Buyer. The obligations of Buyer to perform
this Agreement and close the transactions contemplated hereby are subject to the
satisfaction, on or prior to the Closing Date, of the following conditions
unless (subject to Section 13.7) waived (in whole or in part) in writing by
Buyer:
          (a) Approvals. All authorizations, consents, filings and approvals
necessary to permit the Company and the Sellers to perform the transactions
contemplated by this Agreement and the other Operative Documents shall have been
duly obtained, made or given, shall be in form and substance reasonably
satisfactory to Buyer, shall not be subject to the satisfaction of any condition
that has not been satisfied or waived and shall be in full force and effect.
           (b) Litigation. No action, suit or other proceedings shall be pending
before any Governmental Authority seeking or threatening to restrain or prohibit
the consummation of the transactions contemplated by this Agreement, or seeking
to obtain damages in respect thereof, or involving a claim that consummation
thereof would result in the violation of any law, decree or regulation of any
Governmental Authority.
           (c) Material Adverse Change. There shall not have been any Material
Adverse Change.
          (d) Representations, Warranties and Covenants. The representations and
warranties of the Company and the Sellers contained in this Agreement shall be
accurate and complete in all material respects as of the Closing Date as though
made on and as of such date and shall not contain any untrue statement or omit
to state any material fact necessary in order to make the statements and
information contained herein not misleading (except that such representations
and warranties which are qualified as to materiality shall be accurate and
complete in all respects), and the Company and the Sellers shall have performed
and complied in all respects with all covenants, agreements and conditions
required to be performed, satisfied or complied with by them hereunder on or
prior to the Closing.
          (e) Accounts. Buyer shall have received evidence that all authorized
signatories on accounts, safe deposit boxes, lockboxes and other depositories of
funds of the Company and its Subsidiaries at Wachovia, are only Persons
designated by Buyer.

30



--------------------------------------------------------------------------------



 



          (f) Closing Conditions Certificate. Buyer shall have received a
certificate of the President or Chief Financial Officer of the Company, or other
duly authorized officer satisfactory to Buyer, certifying that the conditions
set forth in Section 8.1(a) through Section 8.1(d) of this Agreement have been
met as of the Closing Date.
          (g) Secretary’s Certificate. The Company shall have delivered to Buyer
a certificate executed by the Secretary of the Company dated as of the Closing
Date, certifying that attached thereto are true and complete copies of (i) the
Company’s articles of incorporation, (ii) the Company’s bylaws, (iii) the
resolutions of the Sellers authorizing the execution, delivery and performance
of this Agreement and the Operative Documents and the consummation of the
transactions contemplated hereby and thereby and (iv) a certificate of good
standing (or similar certificate) for the Company issued by the Secretary of
State of the Commonwealth of Massachusetts. Each Subsidiary shall have delivered
to Buyer a certificate executed by the Secretary of the Subsidiary dated as of
the Closing Date, certifying that attached thereto are true and complete copies
of (i) the Subsidiary’s articles of incorporation or articles of organization,
(ii) the Subsidiary’s bylaws or operating agreement and (iii) a certificate of
good standing (or similar certificate) for the Subsidiary issued by the
applicable Secretary of State.
          (h) FIRPTA Affidavit. The Company and each Seller shall have executed
and delivered to Buyer an affidavit dated as of the Closing Date.
          (i) Employment Agreements. Eric DuPont, Kyle Marshall, John O’Rourke
and James Smith shall each have entered into an Employment Agreement with the
Company that is mutually acceptable to all the parties to the respective
agreement, (the “Employment Agreements”), and each such agreement shall be in
full force and effect at and as of the Closing, without amendment or
modification.
          (j) Resignations. Buyer shall have received resignations, effective as
of the Closing Date, of all directors and, to the extent requested by Buyer, any
officer, of the Company and its Subsidiaries.
          (k) Stock Certificates. The Sellers shall have delivered to Buyer
stock certificates representing all of the Shares, duly endorsed in blank or
accompanied by stock powers duly executed in blank.
          (l) Legal Opinion. Smith, Currie & Hancock LLP, legal counsel to the
Company and the Sellers, shall deliver an opinion to Buyer, dated as of the
Closing Date.
          (m) Registration Rights Agreements. Sellers shall each have entered
into a Registration Rights Agreement (the “Registration Rights Agreement”), and
such agreement shall be in full force and effect at and as of the Closing,
without amendment or modification.
          (n) Glick Notes. Felber Glick, LLC shall have accepted the Glick Notes
and delivered to Buyer the Company’s original Nonnegotiable Promissory Note
dated September 15, 2007 in the original principal amount of $422,390.00 and the
Company’s original Commercial Term Promissory Note dated September 15, 2007 in
the original principal amount of $1,000,000.00.
          (o) Operative Documents. Buyer shall have received copies of each
Operative Document to which it is a party duly executed by each of the other
parties thereto.
          (p) Release of Encumbrances. Except as disclosed on Schedule 8.1(p),
the Company shall have delivered to Buyer evidence, in form and substance
reasonably satisfactory to Buyer, of the termination and release of all recorded
outstanding Liens and financing statements on the assets and properties of the
Company or any of its Subsidiaries, other than those associated with (i) the
Line of Credit (ii) any bond, listed in the disclosure schedules, by Arch
Insurance Company or any of its affiliates in favor of the Company or (iii) any
agreement, listed in the disclosure schedules, between the Company and Arch
Insurance Company or any of its affiliates.
          (q) Company Indebtedness. At the Closing, the Company’s Indebtedness
shall not exceed each of: (i) Seven Hundred Thousand Dollars ($700,000) in
third-party Indebtedness (other than the Line of

31



--------------------------------------------------------------------------------



 



Credit), (ii) One Million Four Hundred Twenty-Two Thousand Three Hundred Ninety
Dollars ($1,422,390) owed pursuant to the Glick Notes, and (iii) Four Million
Dollars ($4,000,000) owed under the Line of Credit.
          (r) Due Diligence. Buyer shall be satisfied, in its sole discretion,
with the results of its legal and business due diligence investigation of the
Company.
     8.2 Conditions to Obligations of the Sellers. The obligations of the
Sellers to perform this Agreement and close the transactions contemplated hereby
are subject to the satisfaction, on or prior to the Closing Date, of the
following conditions unless (subject to Section 13.7) waived (in whole or in
part) by each Seller:
          (a) Representations, Warranties and Covenants. The representations and
warranties of Buyer contained in this Agreement shall be accurate and complete
in all material respects as of the Closing Date as though made on and as of such
date and shall not contain any untrue statement or omit to state any material
fact necessary in order to make the statements and information contained herein
not misleading (except that such representations and warranties which are
qualified as to materiality shall be accurate and complete in all respects), and
Buyer shall have performed and complied in all respects with all covenants and
agreements and conditions required to be performed, satisfied or complied with
by it hereunder on or prior to the Closing.(b) Litigation. No action, suit or
other proceedings shall be pending before any Governmental Authority seeking or
threatening to restrain or prohibit the consummation of the transactions
contemplated by this Agreement, or seeking to obtain damages in respect thereof,
or involving a claim that consummation thereof would result in the violation of
any law, decree or regulation of any Governmental Authority having appropriate
jurisdiction.
          (c) Operative Documents. Buyer shall have delivered to Sellers’
Representative copies for each Seller of all Operative Documents to which Seller
is a party duly executed by each of the other parties thereto.
          (d) Employment Agreements. Buyer shall have delivered to each Seller
(except for Glick) a duly executed Employment Agreement in a form acceptable to
each Seller.
ARTICLE IX
INDEMNITY
     9.1 Survival. All representations and warranties of the parties contained
in this Agreement shall survive the Closing Date until March 31, 2010, other
than the representations contained in (i) Sections 4.1, 4.2, 4.4, 4.19, 5.1,
5.4, 6.1, 6.2 and 6.6, which shall survive indefinitely and (ii) Sections 4.9,
4.13, 4.16 and 4.25, which shall survive until the expiration of all statutes of
limitations applicable to the matters covered thereby, including any extensions
thereof (the representations and warranties referred to in clauses (i) and
(ii) of this Section 9.1 are collectively referred to as the “Excepted
Matters”); provided, however, that representations which are the basis for
claims asserted under this Agreement prior to the expiration of such applicable
time periods shall also survive until the final resolution of those claims.
Covenants and other executory obligations contained in this Agreement shall
survive the Closing. The right to indemnification, payment of damages and other
remedies based on representations, warranties, covenants and obligations in this
Agreement shall not be affected by any investigation conducted or any knowledge
acquired (or capable of being acquired) at any time, whether before or after the
Closing Date, with respect to the accuracy or inaccuracy of or compliance with
any such representation, warranty, covenant or obligation.
     9.2 Sellers’ Indemnification. Subject to the provisions of this ARTICLE IX,
the Sellers, jointly and severally, shall indemnify and hold harmless Buyer, the
Company, the Company’s Subsidiaries and their respective Affiliates,
shareholders, partners, members, directors, officers, employees and other agents
and representatives from and against any and all direct and indirect
liabilities, judgments, claims, suits, proceedings, settlements, losses,
damages, fees, Liens, Taxes, penalties, interest obligations, expenses
(including costs of investigation and defense and reasonable attorney and other
professional advisor and consulting fees and expenses) whether or not involving
a third party (collectively, “Losses”) incurred or suffered by any such person
(the “Buyer Indemnified Parties”) arising from, by reason of or, in connection
with (a) any misrepresentation or breach or alleged misrepresentation or breach
of any representation or warranty of the Company or the Sellers

32



--------------------------------------------------------------------------------



 



contained in this Agreement or any certificate or other document or agreement
delivered by the Company or the Sellers pursuant to this Agreement; or (b) the
nonfulfillment by the Company or the Sellers of any covenant or agreement made
by the Company or the Sellers in this Agreement or any document or agreement
delivered in connection with this Agreement.
     9.3 Buyer’s Indemnification. Subject to the provisions of this ARTICLE IX,
Buyer shall indemnify and hold harmless the Sellers, and their respective
Affiliates, directors, officers, employees and other agents and representatives
from and against any and all Losses incurred or suffered by any such person (the
“Seller Indemnified Parties”) arising from, by reason of or in connection with
(a) any misrepresentation or breach or alleged misrepresentation or breach of
any representation or warranty of Buyer contained in this Agreement or any
document delivered by Buyer pursuant to this Agreement; or (b) the
nonfulfillment by Buyer of any covenant or agreement made by Buyer in this
Agreement or any document delivered in connection with this Agreement.
     9.4 Defense of Claims. If a claim for Losses (a “Claim”) is to be made by a
Buyer Indemnified Party or a Seller Indemnified Party (an “Indemnified Party”),
such Indemnified Party shall give notice (a “Claim Notice”) to (i) Buyer, in the
case of an indemnification claim pursuant to Section 9.3, or (ii) the Sellers’
Representative, in the case of an indemnification claim pursuant to Section 9.2
(“Indemnifying Party”), in either case as promptly as practicable after such
Indemnified Party becomes aware of any fact, condition or event which may give
rise to Losses for which indemnification may be sought under this ARTICLE IX,
provided, however, that the failure of any Indemnified Party to give timely
notice hereunder shall not affect rights to indemnification hereunder, except to
the extent the Indemnifying Party is actually prejudiced by such delay. After
receipt of the Claim Notice, the Indemnifying Party shall have the right to
defend the Indemnified Party against the Claim and any Proceeding associated
therewith with counsel of its choice reasonably satisfactory to the Indemnified
Party, so long as:
          (a) The Indemnifying Party notifies the Indemnified Party in writing
within fifteen (15) days after the Indemnified Party has given notice of the
Claim or Proceeding that the Indemnifying Party will indemnify the Indemnified
Party from and against the entirety of any Losses the Indemnified Party may
suffer resulting from, arising out of, relating to, in the nature of, or caused
by the Claim or raised in the Proceeding,
          (b) Upon request, the Indemnifying Party provides the Indemnified
Party with evidence reasonably acceptable to the Indemnified Party that the
Indemnifying Party will have the financial resources to defend against the
Proceeding and fulfill its indemnification obligations with respect to such Loss
or Claim,
          (c) The Claim or Proceeding involves only a claim for money damages
and no other relief,
          (d) The Indemnifying Party conducts the defense of the Proceeding in a
reasonable manner and without utilizing the same counsel to jointly represent
the Indemnified Party and the Indemnifying Party if such joint representation
would be inappropriate or unethical due to conflict of interest, and
          (e) The Indemnifying Party does not and does not attempt to compromise
or settle such Claim or Proceeding without the written consent of the
Indemnified Party, which consent shall not be unreasonably withheld, conditioned
or delayed.
In all other cases the Indemnified Party may defend the Claim or Proceeding with
counsel of its choosing at the reasonable expense of the Indemnifying Party. The
Indemnified Party may, at its own cost, participate in the investigation, trial
and defense of any such Claim or Proceeding defended by the Indemnifying Party
and any appeal arising therefrom. The parties shall cooperate with each other in
connection with any defense and in any notifications to insurers. If the
Indemnifying Party fails to notify the Indemnified Party within the thirty
(30) day period that it will assume the defense of such Claim or Proceeding
after receipt of notice hereunder, the Indemnified Party against which such
Claim has been asserted shall (upon delivering notice to such effect to the
Indemnifying Party) have the right to undertake the defense, compromise or
settlement of such Claim or Proceeding with counsel of its own choosing at the
reasonable expense of the Indemnifying Party and the Indemnifying Party shall
have the right to participate in the defense at its own cost.

33



--------------------------------------------------------------------------------



 



     9.5 Adjustment. The parties to this Agreement agree that any
indemnification payments made pursuant to this Agreement shall be treated for
tax purposes as an adjustment to the Purchase Price, unless otherwise required
by Applicable Law.
     9.6 Limitations.
          (a) Notwithstanding anything to the contrary in Section 9.2, except
for Losses in respect of the Excepted Matters, or Losses resulting from fraud or
intentional misrepresentation by the Sellers or any of them, the Sellers shall
have no obligation to indemnify any Buyer Indemnified Party for Losses under
Section 9.2(a):
          (i) unless the aggregate amount of the Losses suffered by Buyer
Indemnified Parties exceeds on a cumulative basis an amount equal to One Hundred
Thousand Dollars ($100,000) (the “Sellers’ Basket”), in which event the Sellers
shall (subject to the following sub-clause (ii)) be liable only for an amount of
such Losses in excess of the Sellers’ Basket, or
          (ii) in an amount exceeding Three Million Five Hundred Thousand
Dollars ($3,500,000) in the aggregate.
All claims for indemnification against the Sellers shall be satisfied by the
Sellers jointly and severally, in cash. In addition and notwithstanding the
preceding sentence, Buyer may at its option satisfy any unpaid indemnification
claim against the Sellers by reducing the amount of any due but unpaid Earn-Out
Payments by the aggregate dollar amount of the unpaid indemnification claim.
          (b) With respect to any Losses in connection with a breach by Majority
Shareholder of the provisions contained in Sections 7.7, 7.8 or 7.9, the
Majority Shareholder shall be solely responsible for the indemnification
obligations contained in Section 9.2(a).
          (c) Notwithstanding the other provisions of Section 9.6, any Loss
suffered by Buyer Indemnified Parties for payment of any insurance deductible in
connection with any Proceedings that is disclosed in Schedule 4.11 or that
should have been disclosed in Schedule 4.11, shall be excluded from the Seller’s
Basket.
          (d) Notwithstanding anything to the contrary contained in Section 9.3,
except for Losses in respect of the Excepted Matters or resulting from actual
fraud or intentional misrepresentation, Buyer shall have no obligation to
indemnify any Seller Indemnified Party for Losses under Section 9.3(a):
          (i) unless the aggregate amount of the Losses suffered by the Seller
Indemnified Parties exceeds on a cumulative basis an amount equal to One Hundred
Thousand Dollars ($100,000) “Buyer’s Basket”, in which event Buyer shall
(subject to the following sub-clause (ii)) be liable for only for an amount of
such Losses in excess of the Buyer’s Basket, or
          (ii) in an amount exceeding Three Million Five Hundred Thousand
Dollars ($3,500,000) in the aggregate.
     9.7 No Waiver. Notwithstanding any provisions of this Agreement to the
contrary, except with respect to a breach by Majority Shareholder of any of
Sections 7.7, 7.8 and 7.9 (as to which the Buyer shall have the additional
remedies set forth in Section 7.10) the remedies available to Buyer under this
ARTICLE IX shall be the sole and exclusive remedies of Buyer as between Buyer
and Sellers in relation to this Agreement, but this ARTICLE IX shall not affect
any legal or equitable rights, if any, that the Sellers or any of them may have
to seek indemnification or contribution among the Sellers or any of them, or
among the Sellers’ Representative and the and Sellers or any of them.
     9.8 Tax Indemnity.
          (a) The Sellers shall be jointly and severally responsible for and
shall indemnify and hold harmless the Buyer Indemnified Parties from and against
any and all Losses arising out of, resulting from or

34



--------------------------------------------------------------------------------



 



otherwise related to (i) Taxes of the Company or any of its Subsidiaries for any
Pre-Closing Tax Period, (ii) Taxes imposed on the Company or any of its
Subsidiaries pursuant to Treasury Regulation Section 1.1502-6 (or any analogous
or similar state, local, or foreign Law) as a result of any of those
corporations (or any predecessor) having been a member of any Affiliated,
consolidated, combined or unitary group at any time prior to the Closing, and
Taxes of any Person otherwise imposed on the Company or any of its Subsidiaries
for any Pre-Closing Tax Period, (iii) any breach of or inaccuracy in any of the
representations or warranties contained in Section 4.9, (iv) any failure of the
Sellers to comply with their covenants, agreements or obligations under
Section 7.2(a) or ARTICLE X, (v) Taxes imposed on the Company or any of its
Subsidiaries for any Post-Closing Tax Period as a result of any Tax Sharing
Agreement entered into by the Company or any of its Subsidiaries (or any
predecessor) prior to the Closing.
          (b) Each Seller shall pay to Buyer any amount required to be paid by
it pursuant to Section 9.8(a) within the later of (i) thirty (30) days after the
Sellers’ Representative receives written notice from any Buyer Indemnified Party
requesting such payment and (ii) two (2) days prior to the date that the
indemnified Tax or related expense is required to be paid. The amount of
indemnification for Taxes or related expense pursuant to Section 9.8(a) shall be
computed without regard to the set-off or other utilization of any loss,
deduction or Tax credit of any Buyer Indemnified Party or resulting from the
transactions contemplated by this Agreement. Notwithstanding any other provision
of this Agreement, Section 9.8(a) shall not be interpreted to allow a Buyer
Indemnified Party to be indemnified more than once for the same Loss.
          (c) Notwithstanding anything in this Agreement to the contrary, the
procedural provisions of this Section 9.8 shall govern all claims for
indemnification with respect to Taxes.
          (d) Any claim for indemnification under this Section 9.8 shall be
brought prior to the expiration of any applicable statute of limitations
(including all periods of extension, whether automatic or permissive) for the
assessment of Tax that gives rise or is related to the Loss which is the subject
of the indemnification claim and shall thereupon expire, except to the extent
that a claim for indemnification has been asserted in writing prior to such
expiration (in which event the claim for indemnification shall survive until
such claim has been resolved).
ARTICLE X
TAX MATTERS
     10.1 Allocation of Tax Liability. In the event Applicable Law does not
require or permit the parties to this Agreement to close state, local or foreign
Tax periods as of the close of the Closing Date, the allocation of Tax liability
between the Pre-Closing Tax Period and the Post-Closing Tax Period comprising a
Straddle Period shall be made in accordance with this Section 10.1 as follows:
          (a) in the case of Taxes based upon income, gross receipts (such as
sales Taxes) or specific transactions involving Taxes other than Taxes based
upon income or gross receipts, the amount of Taxes attributable to any
Pre-Closing Tax Period or Post-Closing Tax Period included in the Straddle
Period shall be determined by closing the books of the applicable corporation as
of the close of the Closing Date and by treating each of such Pre-Closing Tax
Period and Post-Closing Tax Period as a separate taxable year; and
          (b) in the case of Taxes that are determined on a basis other than
income, gross receipts or specific transactions, the amount of Taxes
attributable to any Pre-Closing Tax Period included in the Straddle Period shall
be equal to the amount of such Taxes for the Straddle Period multiplied by a
fraction, the numerator of which is the number of days in the Pre-Closing Tax
Period included in the Straddle Period and the denominator of which is the total
number of days in the Straddle Period, and the amount of such Taxes attributable
to any Post-Closing Tax Period included in a Straddle Period shall be the excess
of the amount of the Taxes for the Straddle Period over the amount of Taxes
attributable to the Pre-Closing Tax Period included in such Straddle Period.

35



--------------------------------------------------------------------------------



 



     10.2 Filing and Payment Responsibility.
          (a) Buyer shall timely prepare and file, or cause to be timely
prepared and filed, (at Sellers’ reasonable expense) all Tax Returns of the
Company and its Subsidiaries for, or that include, Pre-Closing Tax Periods that
are required to be filed after the Closing Date. The Buyer shall provide, or
cause to be provided, to the Sellers’ Representative a copy of each Income Tax
Return for such period no less than twenty (20) days prior to filing such Tax
Return, shall permit Sellers’ Representative to review and comment on such Tax
Return, and shall make such revisions to such Tax Return as are reasonably
requested by the Sellers’ Representative to the extent such revisions relate to
Taxes of any Pre-Closing Tax Period, except (i) where a contrary position is
required by Applicable Law, (ii) to the extent such comments, if incorporated in
any such Tax Return, would cause such Tax Return to be prepared in a manner
inconsistent with past Tax Returns, or (iii) to the extent such comments, if
incorporated in any such Tax Return, could reasonably be expected to have an
adverse effect (relative to the benefit to Sellers resulting from incorporating
such comments in such Tax Return) on the liability for Taxes of Buyer, the
Company or any of its Subsidiaries, or any other Affiliate of Buyer in any
Post-Closing Tax Period.
          (b) Not later that two (2) Business Days prior to the due date for
payment of Taxes for any Pre-Closing Tax Period, the Sellers shall pay to the
Buyer an amount equal to the Taxes for the Pre-Closing Tax Period (as determined
in the case of any Straddle Period in Section 10.1). The amount of such Taxes
for the Pre-Closing Period shall be computed without regard to the set-off or
other utilization of any loss, deduction or Tax credit of Buyer, the Company or
any of its Subsidiaries, or any other Affiliate of Buyer or resulting from the
transactions contemplated by this Agreement. If any Tax Return for, or that
includes, a Pre-Closing Tax Period is filed on extension and at the time of
filing of any such Tax Return the actual amount of such Taxes due that relates
to the Pre-Closing Tax Period exceeds the amount previously determined to be due
pursuant to the first sentence of this Section 10.2(b), the Sellers shall pay an
amount equal to such excess Taxes, but only to the extent the additional amount
due exceed the then existing balance (if any) in the Adjusted Tax Reserve. If
any Tax Return for, or that includes, a Pre-Closing Tax Period is filed on
extension and at the time of filing of any such Tax Return the actual amount of
Taxes due that relates to the Pre-Closing Tax Period is less than the amount
previously determined to be due pursuant to the first sentence of this
Section 10.2(b), Buyer shall pay, or cause to be paid, the amount of such excess
Tax payment to the Sellers to the extent such excess Tax payment was paid by the
Sellers and shall increase the Adjusted Tax Reserve to the extent the amount of
such excess Tax payment previously reduced the Adjusted Tax Reserve.
     10.3 Conduct of Tax Proceedings.
          (a) Buyer shall promptly notify the Sellers’ Representative in writing
upon receipt by Buyer, the Company or any of its Subsidiaries of a written
notice of any pending or threatened Tax Proceeding for which the Sellers may
have liability pursuant to this Agreement; provided, however, no failure or
delay by Buyer to provide notice of a Tax Proceeding shall reduce or otherwise
affect the obligation of the Sellers hereunder except to the extent the Sellers
are actually prejudiced thereby. Except as otherwise provided herein, the
Sellers’ Representative shall have the right to control the conduct of any Tax
Proceeding for which the Sellers are liable under Section 9.8(a) for any Tax
payable with respect to any Pre-Closing Tax Period, by notifying Buyer in
writing within ten (10) days (or such shorter period as may be required by the
notice of the Tax Proceeding) from the receipt from Buyer of the notice
described in the first sentence of this Section 10.3(a) of its intention to
assume control of the conduct of such Tax Proceeding, provided (i) the Sellers
have acknowledged in writing their indemnification obligation for such Taxes to
the extent the Tax Proceeding is resolved against the Company or any of its
Subsidiaries and (ii) the Sellers have provided evidence reasonably satisfactory
to Buyer of their ability to fulfill their indemnification obligations. Buyer
and the Sellers’ Representative shall cooperate with each other in the conduct
of any Tax Proceeding. The Sellers’ Representative shall keep Buyer informed by
providing Buyer with all written materials relating to such Tax Proceeding
received from the relevant Governmental Authority, (ii) Buyer shall be entitled
to participate (at its own expense) in any Tax Proceeding, including having an
opportunity to comment on any written materials prepared in connection with any
Tax Proceeding and attending any conferences relating to any Tax Proceeding and
(iii) the Sellers’ Representative shall not compromise or settle any Tax
Proceeding, without obtaining Buyer’s prior written consent which shall not be
unreasonably withheld (or delayed).

36



--------------------------------------------------------------------------------



 



          (b) If the Sellers’ Representative shall elect in writing not to
control or participate in the control of the conduct of a Tax Proceeding
described in Section 10.3(a), or otherwise fail to take control of a Tax
Proceeding which it is entitled to control, Buyer shall have the right to
control the conduct of such Tax Proceeding; provided, however, that Buyer shall
keep the Sellers’ Representative informed of all developments.
          (c) Buyer shall have the right to control the conduct of any Tax
Proceeding involving a Straddle Period. The Sellers’ Representative may
participate in any such Tax Proceeding at its own expense and the Sellers’
Representative shall be kept informed of the progress of such Tax Proceeding.
The Sellers’ Representative’s consent shall be required prior to the settlement
of any Tax Proceeding relating to a Straddle Period, which consent shall not be
unreasonably withheld (or delayed).
          (d) In the event the resolution of all or a portion of a Tax
Proceeding with respect to a Pre-Closing Tax Period (other than a Straddle
Period) could result in an increase in Taxes or a loss of Tax benefits in a
Post-Closing Tax Period for the Company or any of its Subsidiaries, Buyer or
Buyer’s other Affiliates, the Sellers’ Representative and Buyer shall jointly
control the conduct and resolution of such Tax Proceeding or portion thereof.
          (e) If there is a dispute between the Sellers’ Representative and
Buyer regarding the conduct or resolution of any Tax Proceeding or portion
thereof described in Section 10.3(d), such dispute shall be referred to the Tax
Arbitrator. Each of the Sellers’ Representative and Buyer shall present its
position to the Tax Arbitrator, which shall decide which position shall be
adopted. The Tax Arbitrator shall not be entitled to accept any other position,
unless the Sellers’ Representative and Buyer shall so agree in writing. The
decision of the Tax Arbitrator shall be final and binding, and its fees and
costs shall be paid one-half by the Sellers and one-half by Buyer.
     10.4 Cooperation. After the Closing, Buyer and the Sellers shall promptly
make available or cause to be made available to the other, as reasonably
requested, and to any Governmental Authority, all information, records or
documents relating to Tax liabilities, potential Tax liabilities, or refunds of
or relating to the Company for all Pre-Closing Tax Periods and shall preserve
all such information, records and documents until the later of five (5) years
from the end of the calendar year in which the Closing occurs or the expiration
of any applicable statute of limitations, including any extensions thereof. As
soon as practicable after the Closing Date, but not later than thirty (30) days
thereafter, the Sellers will cause to be delivered to the Buyer all of the
original books and records (including work papers) and Tax Returns of the
Company which are in the possession of the Sellers, their Affiliates or their
Representatives.
     10.5 Transfer Taxes. Each party shall pay all any sales, use, purchase,
transfer, franchise, deed, fixed asset, stamp, documentary stamp, use or other
Taxes and recording charges (including any penalties and interest)
(collectively, “Transfer Taxes”) (and prepare and file all Tax Returns for such
Transfer Taxes) arising out of or in connection with the transactions effected
pursuant to this Agreement for which each party is liable under Applicable Law,
and each party shall pay its own out-of-pocket expenses associated with the
preparation and filing of such Tax Returns for such Transfer Taxes. The parties
shall cooperate and provide all necessary documentation required for the filing
of the Tax Returns for such Transfer Taxes.
     10.6 Tax Sharing Agreements. Prior to the Closing, the Sellers shall cause
all Tax Sharing Agreements to be terminated, and no additional payments shall be
required to be made thereunder by the Company or any of its Subsidiaries.
     10.7 Closing Date Activities. Each of the Sellers and Buyer agrees not to
engage, and not to cause the Company or any of its Subsidiaries to engage, in
any transaction on the Closing Date outside of the Ordinary Course of Business
and not otherwise contemplated by this Agreement.

37



--------------------------------------------------------------------------------



 



ARTICLE XI
TERMINATION OF AGREEMENT
     11.1 Events of Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned, at any time prior to the
Closing Date:
          (a) by the mutual written agreement of Buyer and the Company;
          (b) by Buyer, if the Company or any Seller breaches any of its
respective representations, warranties, covenants or agreements contained in
this Agreement, and such breach cannot be cured within thirty (30) days after
receipt of notice of the breach from the Buyer;
          (c) by the Company, if Buyer breaches any of its representations,
warranties, covenants or agreements contained in this Agreement, and such breach
cannot be cured within thirty (30) days after receipt of notice of the breach
from the Buyer; and
          (d) by Buyer, on the one hand, or the Sellers, on the other hand, if
any of the conditions to such party’s obligation to close the transactions
contemplated by this Agreement is not satisfied (or waived in writing by such
party) on or prior to June 30, 2008 (the “Termination Date”); provided, however,
that if any such condition is not satisfied as a result of a breach by any party
of its representations, warranties, covenants or agreements contained in this
Agreement, then the party responsible for such breach shall not have the right
to terminate this Agreement pursuant to this clause (d).
     11.2 Effect of Termination. In the event that this Agreement is terminated
in accordance with Section 11.1, this Agreement shall forthwith terminate and
have no further effect and no party shall have any further obligation or
liability to any other party with respect to this Agreement.
ARTICLE XII
SHAREHOLDERS’ REPRESENTATIVE
     12.1 Authorization of the Sellers’ Representative.
          (a) Each of the Sellers hereby designates and appoints, authorizes and
empowers Eric M. Dupont (the “Sellers’ Representative”) (and each successor
appointed in accordance with this Article XII) to perform all such acts, on
behalf of each Seller, as are required, authorized or contemplated to be
performed by Sellers’ Representative by this Agreement and the transactions
contemplated hereby, which will include the power and authority to: (i) execute
and deliver all documents necessary or desirable to carry out the intent of this
Agreement; (ii) determine whether the conditions to Closing in Section 8.2
hereof have been satisfied; (iii) serve as the named party with respect to any
claim for indemnification by any Buyer Indemnified Party and to resolve such
claims as the Sellers’ Representative in its sole good faith discretion deems
appropriate; (iv) give and receive any and all notices pursuant to this
Agreement or any other Operative Document; (v) act on behalf of the Sellers with
respect to any matter concerning the Restricted Stock; (vi) grant any consent or
approval under this Agreement; (vii) make all other elections or decisions
contemplated by this Agreement; (viii) approve waivers, clarifications or
post-Closing modifications to this Agreement which do not materially and
adversely affect the rights of any one Seller disproportionately to the other
Sellers; (ix) receive any payments contemplated hereunder on behalf of the
Sellers; (xi) review the Earn-Out Schedule and, if necessary, deliver an
Objection Notice to the Buyer under Section 3.2 of any items of disagreement
related thereto or approval thereof, and agree upon any resolution of any
dispute with respect thereto; and (xii) perform each such act and thing
whatsoever that the Sellers’ Representative may be or is required to do, or
which the Sellers’ Representative in his sole good faith discretion determines
is desirable to do, pursuant to or to carry out the intent of this Agreement,
and to amend, modify or supplement any of the foregoing. No Seller will have any
cause of action against the Seller’s Representative for any action taken or not
taken, decision made or instruction given by the Sellers’ Representative under
this Agreement, except for actual fraud, gross negligence, intentional
misrepresentation or willful misconduct by the Sellers’ Representative.

38



--------------------------------------------------------------------------------



 



          (b) Each Seller hereby acknowledges and agrees that the Sellers’
Representative shall be the only person authorized to take any action so
required, authorized or contemplated by this Agreement by any Seller and,
without limiting the generality of the foregoing, each Seller hereby
acknowledges and agrees that Buyer shall be required to provide notices to the
Sellers pursuant to this Agreement solely to the Sellers’ Representative. Each
Seller further designates and appoints the Sellers’ Representative as its agent
for service of process with respect to any disputes regarding or arising out of
this Agreement or the transactions contemplated hereby. Any action taken by the
Sellers’ Representative in the name of or on behalf of any Seller in connection
with any matter arising under this Agreement shall be binding upon such Seller
and its successors, agents and heirs.
          (c) The grant of authority provided for in this Section 12.1: (i) is
coupled with an interest and is being granted, in part, as an inducement to the
Company, the Sellers and Buyer to enter into this Agreement and will be
irrevocable and survive the death, incompetence, bankruptcy or liquidation of
any Seller and will be binding on any successor thereto; and (ii) may be
exercised by the Sellers’ Representative acting by signing in his capacity as
the Sellers’ Representative.
     12.2 Hold Harmless. The Sellers hereby agree, severally as to each Seller
only and not jointly as to or with any other Sellers, to indemnify the Sellers’
Representative (in his capacity as such) on a pro rata basis in accordance with
each Sellers’ respective ownership percentage in the Company as of the time of
Closing, and to hold the Sellers’ Representative (in his capacity as such)
harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of whatever kind
which may at any time be imposed upon, incurred by or asserted against the
Sellers’ Representative in such capacity in any way relating to or arising out
of the Sellers’ Representative’s action or failure to take action pursuant to
this Agreement, provided, however, that Seller’s Representative will have no
right to be indemnified or held harmless for liabilities, etc., that result from
actual fraud, intentional misrepresentation, gross negligence, or willful
misconduct by the Sellers’ Representative. Each of the Sellers hereby authorizes
the Sellers’ Representative to apply proceeds otherwise distributable to such
Seller pursuant to this Agreement to satisfy any of such Sellers’s obligations
under this Article XII.
     12.3 Removal and Replacement. Sellers can replace the Seller’s
Representative at any time, with or without cause, by majority vote of the
number of shares of common stock the Company has outstanding at the time this
Agreement becomes effective (including any shares then held by the Seller’s
Representative). If the Sellers’ Representative or its heirs or personal
representative, as the case may be, advises the Sellers that Seller’s
Representative is unavailable to perform its duties hereunder, then within five
(5) Business Days of delivery of notice of such advice, an alternative Sellers’
Representative will be appointed by the Sellers, by majority vote of the number
of shares of common stock the Company has outstanding at the time this Agreement
becomes effective. Any references in this Agreement to the Sellers’
Representative shall be deemed to include any duly appointed successor Sellers’
Representative. Replacement of the Seller’s representative will become effective
as to Buyer immediately upon delivery of notice to Buyer.
     12.4 Reliance. Buyer may conclusively and absolutely rely, without inquiry,
and until the receipt of written notice of a change of the Sellers’
Representative under Section 12.3, may continue to rely, without inquiry, upon
the actions of the Sellers’ Representative as the actions of each Seller in all
matters referred to in this ARTICLE XII. Each Seller hereby authorizes the other
parties hereto to disregard any notice delivered or other action taken by any
Seller pursuant to this Agreement except for the Sellers’ Representative.
ARTICLE XIII
MISCELLANEOUS
     13.1 Entire Agreement. This Agreement, including the schedules hereto, and
the other Operative Documents contain the complete and final agreement among the
parties with respect to the transactions contemplated by this Agreement and
supersede all prior agreements or understandings among the parties. No party is
entering into this Agreement in reliance on any representation by any other
party or parties that is not set forth in writing in this Agreement or another
Operative Document.

39



--------------------------------------------------------------------------------



 



     13.2 Descriptive Headings; Certain Interpretations. Descriptive headings
are for convenience only and shall not control or affect the meaning or
construction of any provision of this Agreement. Except as otherwise expressly
provided in this Agreement, the singular includes the plural and the plural
includes the singular and a reference in this Agreement to an Article, Section,
Exhibit or Schedule is to the articles, sections, exhibits or schedules, if any,
of this Agreement. The parties are each represented by legal counsel and have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement
     13.3 Notices. All notices, requests, demands or other communications
(“Notices”) required to be given pursuant to this Agreement by any party shall
be in writing and shall be delivered by (a) certified mail, postage prepaid,
return receipt requested, (b) commercial overnight courier service with
signature required for delivery, or (c) electronic mail (with confirmation of
successful transmission). If the Notice is given by mail or courier service,
delivery shall be evidenced by the certified mail return receipt, or the
commercial courier’s standard method of confirming delivery. If the Notice is
sent by electronic mail, delivery shall be conclusively deemed made the first
Business Day following successful transmission. Notices shall be provided to the
following addresses (any of which may be changed upon like notice to the other
parties to this Agreement):
If to Buyer, to:
c/o Lime Energy Co.
1280 Landmeier Road
Elk Grove Village, Illinois 60007
Attention: Jeffrey Mistarz
Telephone No.: 847.437.1666
Email to                                        
with a copy (which shall not constitute notice) to:
Reed Smith LLP
10 S. Wacker Dr.
Chicago, Illinois 60606
Attention: Evelyn C. Arkebauer, Esq.
Telephone No.: 312.207.3879
Email to                                        
If to the Company prior to Closing, or to the Sellers or the Sellers’
Representative, to:
Applied Energy Management, Inc.
16810 Kenton Drive, Suite 240
Huntersville, NC 28078
Attention: Eric M. Dupont
Telephone No.: 704.892.4442
Email to                                        
with a copy to (which will not constitute notice):
Smith, Currie & Hancock LLP
2700 Marquis One Tower
245 Peachtree Center Avenue, N.E.
Atlanta, GA 30303-1277
Attention: James W. Copeland, Esq.
Telephone No.: 404.582.8042
Email to                                        

40



--------------------------------------------------------------------------------



 



     13.4 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any counterpart or other
signature delivered by electronic mail in portable document format (.pdf) shall
be deemed for all purposes as being good and valid execution and delivery of
this Agreement by that party.
     13.5 Survival. All representations and warranties, agreements and covenants
contained in this Agreement or in any document delivered pursuant to, or in
connection with, this Agreement (unless otherwise expressly provided otherwise
in this Agreement) shall survive the Closing.
     13.6 Benefits of Agreement. All of the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties to this
Agreement and their respective successors and assigns. This Agreement is for the
sole benefit of the parties to this Agreement and not for the benefit of any
third party.
     13.7 Amendments and Waivers. No modification, amendment or waiver of any
provision of, or consent required by, this Agreement, nor any consent to any
departure from the terms of this Agreement, shall be effective unless it is in
writing and signed by the parties to this Agreement. Any modification,
amendment, waiver or consent shall be effective only in the specific instance
and for the purpose for which it is given.
     13.8 Assignment. This Agreement and the rights and obligations under this
Agreement shall not be assignable or transferable by any party to this Agreement
without the prior written consent of the other party to this Agreement.
     13.9 Enforceability. It is the desire and intent of the parties to this
Agreement that the provisions of this Agreement shall be enforced to the fullest
extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, if any particular
provision of this Agreement shall be adjudicated to be invalid or unenforceable,
the provision shall be deemed amended to delete therefrom the portion
adjudicated to be invalid or unenforceable, with the deletion to apply only with
respect to the operation of the provision in the particular jurisdiction in
which the adjudication is made.
     13.10 Governing Law; Arbitration, Waiver of Jury Trial.
          (a) Governing Law. This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of Illinois, without giving
effect to any choice of law or conflict of law provision or rule that would
cause the application of the laws of any jurisdiction other than the State of
Illinois.
          (b) Arbitration. Each party to this Agreement hereby irrevocably
agrees that, all claims, disputes, legal actions, or proceeding arising out of
or relating to this Agreement, the Operative Documents or the transactions
contemplated hereby and thereby, shall be resolved by binding arbitration
(“Arbitration”) in accordance with the following procedures:
               (i) Initiation of the Arbitration. The party or parties on one
side of the dispute(s) (collectively the “Claimant”) may initiate the
Arbitration by sending to the party or parties on the other side of the
dispute(s) (collectively the “Respondent”) written notice identifying the
matter(s) in dispute and invoking the procedures of this Section 13.10(b) (the
“Demand”). The Demand shall include a statement setting forth the nature of the
dispute(s), the amount in controversy, if any, and the remedy sought. Within
thirty (30) days of receipt of the Demand, the Respondent shall submit a
statement (the “Answer”), that shall set forth the Respondent’s response(s) to
the Claimant’s claim(s) and any counterclaims asserted by the Respondent,
setting forth the nature and amount of such counterclaim(s), and the remedy
sought by the Respondent.
               (ii) Selection of the Arbitrators. Within five (5) Business Days
after the due date of the Answer (the (“Answering Date”), the parties shall
confer and make a bona fide attempt to agree upon three (3) independent
arbitrators to whom to submit the matter in dispute for final and binding
arbitration (the “Arbitrators”). The Arbitrators shall be individuals who are
either attorneys or business persons experienced with merger and acquisition
transactions of the type set forth in this Agreement. If the parties cannot
agree upon three arbitrators, the arbitrators they do agree upon shall select
the remaining member or members of the panel. In the event that, on or

41



--------------------------------------------------------------------------------



 



prior to the fifteenth (15th) Business Day following the Answering Date, the
parties cannot agree upon at least one Arbitrator, the parties shall submit the
Demand and Answer, along with required fees, to the American Arbitration
Association (“AAA”), and a three member neutral panel of Arbitrators who have
familiarity and experience with merger and acquisition transactions of the type
set forth in this Agreement shall be selected in accordance with the Commercial
Arbitration Rules of the AAA, or any successor thereto, in effect at the time
the relevant dispute, controversy, difference or claim is submitted for
arbitration pursuant to this Agreement (the “AAA Rules”). However chosen, the
parties shall use commercially reasonable efforts to engage the Arbitrators
within thirty (30) days of the Answering Date.
               (iii) Rules of Procedure. The Arbitration proceeding shall be
conducted in accordance with the AAA Rules, except as modified in this
Section 13.10(b) (collectively, the “Arbitration Rules”).
               (iv) Discovery. The parties shall be entitled to commence
discovery five (5) Business Days after the due date of the Answer, and shall
have sixty (60) calendar days following the date the third and last Arbitrator
is engaged (the “Arbitrator Engagement Date”) to serve written document requests
and not more than twenty-five (25) interrogatories (including subparts).
Responses to written discovery shall be due thirty (30) calendar days after
service on the party(ies) from whom such discovery is sought. The party(ies) on
each side of the dispute shall have the opportunity to take up to ten
(10) depositions, with each deposition limited to seven hours of testimony. Such
depositions shall be completed within three (3) months of the Arbitrator
Engagement Date. For good cause shown, the Arbitrators can modify the scope of
and schedule for discovery.
               (v) The Arbitration Hearing. At a date that is mutually
convenient to the Arbitrators and the parties, but commencing no later than
thirty (30) days following the close of discovery, the Arbitrators shall
commence the arbitration hearing (the “Arbitration Hearing”). The Arbitration
Hearing shall take place in Chicago, Illinois, at a location mutually selected
by the parties or, absent agreement, chosen by the Arbitrators. The Arbitration
Hearing need not run for consecutive days but must be completed within sixty
(60) days following commencement of the Arbitration Hearing. At the Arbitration
Hearing, the parties to this Agreement shall follow the Federal Rules of
Evidence, and the Arbitrators are bound to apply such rules of evidence, unless
the parties mutually agree to deviate from any rule in writing in advance of the
Arbitration Hearing. The Arbitrators are also bound to follow the substantive
laws of Illinois applicable to the issues in the case, without regard to
conflict of law principles. For good cause shown, the Arbitrators can modify the
provisions of this Section 13.10(b)(v).
               (vi) Form of Decision. The Arbitrators shall render a final award
in writing, setting forth their decision, the basis therefore, and the relief to
be granted to the party(ies) on each side of the dispute (the “Award”), no later
than the thirty (30) days following the close of the Arbitration Hearing. In no
event shall the Arbitrators award punitive damages to any of the parties
involved in the dispute. The Arbitrators shall be authorized to grant injunctive
relief. The Arbitrators’ decision shall be a final and binding determination of
the dispute. Judgment upon the Award may be entered in any court having
jurisdiction.
               (vii) Attorneys Fees and Costs. The Arbitrator shall have the
authority to award the payment of reasonable out-of-pocket costs and expenses of
each party (including reasonable and documented fees and disbursements of
counsel and other professionals) for bad faith, stubborn litigiousness, or
unnecessary trouble and expense. Furthermore, if a party fails to proceed with
the Arbitration, unsuccessfully challenges the Award, or fails to comply with
the Award, the party(ies) on the other side of the dispute shall, in any
resulting litigation, be entitled to apply to the court(s) for and recover
its(their) costs of suit including reasonable attorneys’ fees for having to
compel arbitration or defend or enforce the Award.
               (viii) Payment of Arbitration Expenses. The parties shall pay the
Arbitrators’ fees and expenses while the Arbitration is pending in accordance
with the AAA Rules.
               (ix) Submission to Jurisdiction. To the extent any party seeks to
challenge or dispute the scope, jurisdiction, conduct or result of the
Arbitration, or requires judicial intervention in aid or furtherance of the
Arbitration, such party(ies) shall bring such action in the state or federal
court located in the County of Cook, Chicago, Illinois. With respect to any such
action, the parties irrevocably submit to the exclusive jurisdiction of the
state and federal courts located in the County of Cook, Chicago, Illinois;
irrevocably and unconditionally waive any objection to the laying of venue of
any such action in the state or federal courts located in the County of Cook,

42



--------------------------------------------------------------------------------



 



Chicago, Illinois; and hereby further irrevocably and unconditionally agree not
to plead or claim that any such action in such court has been brought in an
inconvenient forum or to raise any similar defense or objection.
               (x) Waiver of Trial by Jury. THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BROUGHT
ON OR WITH RESPECT TO THIS AGREEMENT AND THE TRANSACTION DOCUMENTS, INCLUDING TO
ENFORCE OR DEFEND ANY RIGHTS HEREUNDER, AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
               (xi) Consent to Joinder of Certain Other Indemnitors and
Guarantors. Each party to this agreement to arbitrate agrees that this agreement
to arbitrate shall also inure to the benefit of any other person or other entity
that provides (or has provided) collateral or enters (or has entered) into an
agreement of indemnity before January 1, 2009 for the purpose of obtaining,
maintaining or increasing the Company’s bonding capacity, to the end that any
and all claims and disputes, if any, among the parties to this Agreement and the
Company’s various construction surety bonding indemnitors or guarantors (whether
presently known or known) can be decided in one consolidated arbitration
proceeding.
     13.11 Disclosure Schedules. Nothing in any Schedule attached hereto shall
be adequate to disclose an exception to a representation or warranty made in
this Agreement unless such Schedule identifies the exception with particularity
and describes the relevant facts in reasonable detail. Without limiting the
generality of the foregoing, the mere listing (or inclusion of a copy) of a
document or other item shall not be adequate to disclose an exception to a
representation or warranty made in this Agreement, unless the representation or
warranty has to do with the existence of the document or other item itself. No
exceptions to any representations or warranties disclosed on one Schedule shall
constitute an exception to any other representations or warranties made in this
Agreement unless the exception is disclosed as provided herein on each such
other applicable Schedule or cross-referenced in such other applicable section
or Schedule.
* * * *

43



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties to this Agreement has caused this
Agreement to be duly executed and delivered as of the day and year first above
written.

         
 
  SELLERS:    
 
       
 
        /s/ Stephen Glick
 
   
 
  STEPHEN GLICK, individually    
 
       
 
        /s/ John O’Rourke
 
JOHN O’ROURKE, individually    
 
       
 
        /s/ R. Kyle Marshall
 
R. KYLE MARSHALL, individually    
 
       
 
        /s/ James Smith
 
JAMES SMITH, individually    
 
       
 
        /s/ Eric M. Dupont
 
ERIC M. DUPONT, individually    
 
       

                  COMPANY:    
 
                APPLIED ENERGY MANAGEMENT, INC.    
 
           
 
  By:   /s/ John O’Roarke
 
   
 
           
 
  Name:   John O’Rourke
 
   
 
           
 
  Title:   President and CEO
 
   
 
           
 
  Attest:   /s/ Eric M. Dupont
 
   

 



--------------------------------------------------------------------------------



 



                  SELLERS’ REPRESENTATIVE:    
 
                The undersigned hereby acknowledges his appointment as the
Sellers’ Representative and his willingness to fulfill the duties of the
Sellers’ Representative as contemplated by this Agreement.    
 
           
 
  By:   /s/ Eric M. Dupont
 
   
 
      Eric M. Dupont, solely in his capacity as Sellers’ Representative    
 
                BUYER:    
 
                LIME ENERGY CO.    
 
           
 
  By:   /s/ Jeffrey Mistarz
 
   
 
           
 
  Name:   Jeffrey Mistarz
 
   
 
           
 
  Title:   Chief Financial Officer
 
   
 
           
 
  Attest:   /s/ Marisa Sierra
 
   

 